Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

 

 

by and between

 

 

COUNSEL SPRINGWELL COMMUNICATIONS LLC



and



RSL COM U.S.A., INC.

 

 

Regarding the sale of the business and assets of
the retail or Enterprise business

 

 

Dated as of March 25, 2002

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

 

 

1.1 .  DEFINED TERMS

 

1.2 .  OTHER RULES OF CONSTRUCTION

 

ARTICLE II PURCHASE AND SALE

 

 

2.1 .  PURCHASE AND SALE

 

2.2 .  PURCHASE PRICE

 

2.3 .  POST-CLOSING ADJUSTMENTS TO PURCHASE PRICE

 

2.4 .  ESCROW

 

2.5 .  CLOSING

 

ARTICLE III ASSUMPTION OF LIABILITIES

 

 

3.1 .  LIMITED ASSUMED LIABILITIES

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES  OF THE SELLER

 

 

4.1 .  ORGANIZATION

 

4.2 .  AUTHORIZATION; ENFORCEABILITY

 

4.3 .  NO VIOLATION OR CONFLICT

 

4.4 .  CONSENTS AND APPROVALS

 

4.5 .  TITLE TO PROPERTY AND ASSETS; LIENS, ETC.

 

4.6 .  REAL PROPERTY

 

4.7 .  CONDITION OF ASSETS; RELATED MATTERS.

 

4.8 .  CONTRACTS.

 

4.9 .  LITIGATION

 

4.10 .  EMPLOYEE BENEFIT PLANS.

 

4.11 .  EMPLOYMENT AND LABOR MATTERS.

 

4.12 .  NOVEMBER 30 BALANCE SHEET

 

4.13 .  LICENSES AND CERTIFICATIONS

 

4.14 .  ENVIRONMENTAL MATTERS

 

4.15 .  CIRCUITS AND SWITCHING SERVICES

 

4.16 .  BROKERS

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

5.1 .  ORGANIZATION

 

5.2 .  AUTHORIZATION; ENFORCEABILITY

 

5.3 .  NO VIOLATION OR CONFLICT

 

5.4 .  CONSENTS AND APPROVALS

 

5.5 .  BROKERS

 

5.6 .  FINANCING

 

ARTICLE VI COVENANTS

 

 

6.1 .  ACCESS

 

6.2 .  CUSTOMER INFORMATION

 

6.3 .  CONDUCT OF BUSINESS

 

6.4 .  ESSENTIAL SERVICES

 

6.5 .  ASSIGNED CONTRACTS

 

6.6 .  OFFERS OF EMPLOYMENT

 

6.7 .  BANKRUPTCY ORDERS, ETC

 

6.8 .  CONSENTS

 

6.9 .  ALLOCATION OF PURCHASE PRICE

 

--------------------------------------------------------------------------------


 

 

6.10 .  SOLICITATION

 

6.11 .  INDEMNIFICATION OF BROKERAGE

 

6.12 .  REGULATORY REQUIREMENTS

 

6.13 .  FURTHER ASSURANCES

 

ARTICLE VII CERTAIN BANKRUPTCY MATTERS

 

 

7.1 .  BANKRUPTCY COURT APPROVAL

 

7.2 .  BANKRUPTCY NOTICES

 

7.3 .  BIDDING PROCEDURES

 

7.4 .  STAND-BY BID

 

ARTICLE VIII INDEMNIFICATION

 

 

8.1 .  INDEMNIFICATION BY SELLER

 

8.2 .  INDEMNIFICATION BY PURCHASER

 

8.3 .  PROCEDURE

 

ARTICLE IX CONDITIONS TO THE PURCHASER’S OBLIGATIONS

 

 

9.1 .  REPRESENTATIONS AND WARRANTIES

 

9.2 .  PERFORMANCE

 

9.3 .  NO INJUNCTION

 

9.4 .  GOVERNMENTAL AUTHORIZATIONS AND REGULATORY REQUIREMENTS

 

9.5 .  MATERIAL ADVERSE CHANGE

 

9.6 .  BANKRUPTCY COURT APPROVAL

 

9.7 .  CERTIFICATES

 

ARTICLE X CONDITIONS TO THE SELLER’S OBLIGATIONS

 

 

10.1 .  REPRESENTATIONS AND WARRANTIES

 

10.2 .  PERFORMANCE

 

10.3 .  NO INJUNCTION

 

10.4 .  GOVERNMENTAL AUTHORIZATIONS

 

10.5 .  CERTIFICATES

 

10.6 .  ORDER APPROVING BIDDING PROCEDURES

 

10.7 .  BANKRUPTCY COURT APPROVAL

 

ARTICLE XI TERMINATION AND ABANDONMENT

 

 

11.1 .  METHODS OF TERMINATION

 

11.2 .  EFFECT OF TERMINATION

 

ARTICLE XII MISCELLANEOUS

 

 

12.1 .  NOTICES

 

12.2 .  SURVIVAL

 

12.3 .  ENTIRE AGREEMENT

 

12.4 .  ASSIGNMENT

 

12.5 .  WAIVER AND AMENDMENT

 

12.6 .  BOOKS AND RECORDS

 

12.7 .  NO THIRD PARTY BENEFICIARY

 

12.8 .  SEVERABILITY

 

12.9 .  EXPENSES

 

12.10 .  ANNOUNCEMENTS

 

12.11 .  HEADINGS

 

12.12 .  REMEDIES CUMULATIVE; SPECIFIC PERFORMANCE

 

12.13 .  GOVERNING LAW; JURISDICTION

 

12.14 .  COUNTERPARTS

 

12.15 .  DISCLOSURES

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibits

 

 

 

Exhibit A

Form of Sale Order

 

 

Exhibit B

Form of Escrow Agreement

 

 

Exhibit C

Form of General Assignment and Bill of Sale

 

 

Exhibit D

Form of Assumption Agreement

 

 

Schedules

 

 

 

Schedule 1.1(d)

Major Network Assets

 

 

Schedule 2.3(a)

November 30, 2001 Balance Sheet

 

 

Schedule 2.3(c)

Sold Assets

 

 

Schedule 3.1

Assumed Liabilities

 

 

Schedule 4.4

Consents and Approvals

 

 

Schedule 4.5

Personal Property Leases

 

 

Schedule 4.6

Real Property Leases

 

 

Schedule 4.9

Litigation

 

 

Schedule 4.11

Employment and Labor Matters

 

 

Schedule 4.13

Licenses and Certifications

 

 

Schedule 6.5

Assigned Contracts

 

iii

--------------------------------------------------------------------------------


 

THIS ASSET PURCHASE AGREEMENT is made this 25th day of March, 2002, by and
between COUNSEL SPRINGWELL COMMUNICATIONS LLC, a Delaware limited liability
company (the “Purchaser”) and RSL COM U.S.A., INC., a Delaware corporation (the
“Seller”).

 

RECITALS

 

WHEREAS, the Seller provides data and long distance voice services, including
frame relay, to small and medium size businesses (the “Direct Business”) and
long distance and other voice services to small businesses and residences (the
“A&R Business” and, together with the Direct Business, the “Business”);

 

WHEREAS, on March 16, 2001 the Seller sought relief under Chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) by filing a case (the
“Bankruptcy Case”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);

 

WHEREAS, on March 28, 2001, an official committee of unsecured creditors
(“Committee”) was appointed;

 

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase and assume from the Seller, the Assets and the Assumed Liabilities
(each as defined herein) relating to the Business, in accordance with sections
105(a), 363(b) and 365 and other applicable provisions of the Bankruptcy Code
and pursuant to authorization to be granted by the Bankruptcy Court as provided
in a sale order substantially in the form attached hereto as Exhibit A (“Sale
Order”);

 

WHEREAS, the Seller desires to sell the Assets on an expedited basis to avoid
deterioration of the Assets and to further the Seller’s reorganization efforts;

 

WHEREAS, on February 4, 2002, the Seller, the Committee and the Purchaser
entered into a letter of intent which described the general terms upon which the
parties intended to enter into a definitive asset purchase agreement to
accomplish the sale of the Business (the “Sale”);

 

WHEREAS, the Purchaser and Seller intend the Sale to be subject to higher and
better offers pursuant to bidding procedures set forth in this asset purchase
agreement (“Agreement”) and to be approved by the Bankruptcy Court;

 

NOW, THEREFORE, for good, valid and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:


 

--------------------------------------------------------------------------------


 


ARTICLE I

 


DEFINED TERMS

 

1.1.  Defined Terms.  The following terms, not defined elsewhere in this
Agreement, shall have the following meanings:

 

“Accepting Employees” shall have the meaning set forth in Section 6.6.

 

“Accountants” shall have the meaning set forth in Section 2.3.

 

“Assets” shall mean all tangible and intangible assets of the Seller relating to
or used in the operation of the Business, wherever such assets are located and
whether or not listed for accounting purposes on the balance sheet of the
Seller, together with the business as a going concern associated with such
assets, including the following (but specifically excluding the Excluded
Assets):


 


(A)          ALL CUSTOMER ACCOUNTS SERVED BY THE DIRECT BUSINESS OR THE A&R
BUSINESS (THE “CUSTOMER ACCOUNTS”);


 


(B)         ALL CUSTOMER DATA ASSOCIATED WITH THE CUSTOMER ACCOUNTS, INCLUDING
ALL ASSOCIATED LETTERS OF AUTHORIZATION, CUSTOMER SERVICE RECORDS, ALL RELATED
COMPUTER TAPES AND/OR RECORDS, ACCOUNTS RECEIVABLE STATUS AND HISTORY REPORTS
AND ALL CUSTOMER SERVICE AND PROVISIONING HISTORY;


 


(C)          ALL RIGHT, TITLE AND INTEREST IN AND TO THE ACCOUNTS RECEIVABLE
ASSOCIATED WITH THE CUSTOMER ACCOUNTS;


 


(D)         ALL FIXED ASSETS, SWITCHES, MACHINERY, EQUIPMENT AND OTHER TANGIBLE
PERSONAL PROPERTY (INCLUDING ALL FURNISHINGS AND FIXTURES, MATERIALS, SUPPLIES
AND OTHER MISCELLANEOUS ITEMS) LOCATED AT THE PREMISES OF THE SELLER AT 1001
BRINTON ROAD, PITTSBURGH, PENNSYLVANIA AND EACH OF THE SWITCH SITES AND
COLOCATION FACILITIES OF THE SELLER IN NEW BRUNSWICK, NEW JERSEY; AUSTELL,
GEORGIA; HAYWARD, CALIFORNIA; WILLOW SPRINGS, ILLINOIS; DALLAS, TEXAS; LOS
ANGELES, CALIFORNIA; WASHINGTON, DISTRICT OF COLUMBIA; AND NEW YORK, NEW YORK;
AND ALL OTHER FIXED ASSETS, SWITCHES, MACHINERY, EQUIPMENT AND OTHER TANGIBLE
PERSONAL PROPERTY RELATED TO OR USED IN CONNECTION WITH THE BUSINESS, INCLUDING
ALL FURNISHINGS AND FIXTURES, MATERIALS, SUPPLIES AND OTHER MISCELLANEOUS ITEMS
OF TANGIBLE PERSONAL PROPERTY WHETHER LOCATED AT THE FOREGOING PREMISES, SWITCH
SITES OR  COLOCATION FACILITIES OF THE SELLER OR AT THE PREMISES OF ANY CUSTOMER
OR SUPPLIER OR AT ANY OTHER LOCATION, INCLUDING THE MAJOR NETWORK ASSETS
IDENTIFIED ON SCHEDULE 1.1(D);


 


(E)          ALL RIGHT, TITLE AND INTEREST IN AND TO THE ASSIGNED CONTRACTS AND
ANY RELATED LEASEHOLD IMPROVEMENTS;


 


(F)            ALL PATENTS, PATENT APPLICATIONS, COPYRIGHTS, WHETHER OR NOT
REGISTERED,  TRADEMARKS AND SERVICE MARKS, TRADEMARK AND SERVICE MARK
REGISTRATIONS (AND APPLICATIONS


 


2

--------------------------------------------------------------------------------



 

therefor), trade names, business names, brand names (including all rights of the
Seller in the  “RSL COM” name) and logos, devices, insignias, formats, titles
and subtitles and all registrations issued and all applications pending with
respect to the foregoing, currently owned or used in connection with the
Business;


 


(G)         ALL TRADE SECRETS, INVENTIONS, PROTOCOLS, KNOW-HOW, FORMULAE,
PROCESSES, PROCEDURES, RECORDS OF INVENTIONS, TEST INFORMATION, DRAWINGS,
DIAGRAMS, DESIGNS, OPERATING MANUALS AND OTHER PROPRIETARY INFORMATION USED IN
OR RELATED TO THE BUSINESS;


 


(H)         ALL CLAIMS AND RIGHTS AGAINST THIRD PARTIES RELATING TO THE ASSETS,
INCLUDING INSURANCE CLAIMS, RIGHTS UNDER MANUFACTURERS’ AND VENDORS’ WARRANTIES,
RIGHTS OF RECOVERY, CREDITS, AND BUSINESS-RELATED SETOFF RIGHTS EXISTING ON THE
CLOSING DATE THAT AROSE POST-PETITION;


 


(I)             ALL FINANCIAL, COMMERCIAL, MARKETING AND ADMINISTRATIVE BOOKS
AND RECORDS RELATING TO THE BUSINESS IN ANY FORM OR MEDIUM, INCLUDING, COMPUTER
DATABASES, CORRESPONDENCE FILES, ADMINISTRATIVE GUIDELINES, PERSONNEL RECORDS
RELATING TO ACCEPTING EMPLOYEES AND EMPLOYEE MANUALS AND ALL ACCOUNTING AND TAX
FILES AND RECORDS USED IN CONNECTION WITH OR RELATING TO THE BUSINESS, AS WELL
AS FILES RELATING TO LITIGATION THAT HAS BEEN SETTLED, CLOSED, OR OTHERWISE
DISMISSED; PROVIDED, HOWEVER, THAT SELLER’S ESTATE SHALL ENJOY A CONTINUING
RIGHT OF REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO SUCH ASSETS FOR
PURPOSES OF CLAIMS RESOLUTION, LITIGATION, AND ADMINISTRATION OF THE SELLER’S
ESTATE;


 


(J)             ALL COMPUTER SYSTEMS AND SOFTWARE, AND ALL ELECTRONIC DATABASES
AND OTHER DATA PROCESSING AND STORAGE MATERIALS (REGARDLESS OF FORMAT OR
MEDIUM), USED IN OR RELATED TO THE BUSINESS;


 


(K)          ALL UNIVERSAL SERVICE FUND REFUNDS; AND


 


(L)             ALL MATERIALS, SUPPLIES, PERSONAL PROPERTY AND OTHER ASSETS,
TANGIBLE OR INTANGIBLE, USED IN OR RELATING TO THE BUSINESS, INCLUDING THE
GOODWILL OF THE BUSINESS AS A GOING CONCERN.

 

“Assigned Contracts” shall mean (a) the Contracts and Leases set forth on
Schedule 6.5 and (b) the contracts entered into or to be entered into by the
Seller with each of MCI WorldCom, Inc. and Global Crossing Bandwidth, Inc.
consistent with the terms and conditions set forth in the Contracts Letter;
provided, however, that the Assigned Contracts shall in no event include any of
the Non-Assignable Contracts.

 

“Assumed Liabilities” shall mean (i) those specific liabilities of the Seller
relating to the Business listed in Schedule 3.1, (ii) the “Accrued Operating
Expenses—Post Petition” with respect to the Assigned Contracts as set forth in
the Closing Statement and (iii) liabilities under the Assigned Contracts with
respect to periods following the Closing Date, or the date of assumption and
assignment, as the case may be.

 

“Assumption Agreement” shall have the meaning set forth in Section 3.1.

 

“Assumption and Assignment Orders” shall have the meaning set forth in
Section 4.4.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Auction” shall mean the auction of the Assets held in accordance
with the Bidding Procedures.

 

“Bankruptcy Case” shall have the meaning set forth in the Recitals.

 

“Bankruptcy Code” shall have the meaning set forth in the Recitals.

 

“Bankruptcy Court” shall have meaning set forth in the Recitals.

 

“Bankruptcy Orders” means, collectively, the Sale Order, the Assumption and
Assignment Orders, and any other order of the Bankruptcy Court necessary to
consummate the transactions contemplated herein.

 

“Bidding Procedures” shall have the meaning set forth in Section 7.3.

 

“Business” shall have the meaning set forth in the Recitals.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required to be closed in New York City.

 

“Closing” shall have the meaning set forth in Section 2.5.

 

“Closing Statement” shall have the meaning set forth in Section 2.3.

 

“Closing Date” shall mean (a) the first Business Day after the day on which the
last of the consents, approvals, authorizations, actions, filings or notices
described in ARTICLE IX and ARTICLE X has been obtained, made or given, as
applicable, or (b) such other date as the Purchaser and the Seller mutually
agree upon in writing.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement 2001” shall have the meaning set forth in Section
6.2.

 

“Confidentiality Agreement 2002” shall have the meaning set forth in Section
6.2.

 

“Confidentiality Agreements” shall mean the Confidentiality Agreement 2001 and
the Confidentiality Agreement 2002 collectively.

 

“Contracts” shall mean leases, agreements, contracts, purchase orders and other
legally binding commitments, whether written or oral, of Seller relating to the
Business.

 

“Contracts Letter” shall mean the instrument delivered by the Seller to the
Purchaser dated March 25, 2002 disclosing terms and conditions of the Seller’s
agreements with MCI WorldCom, Inc. and Global Crossing Bandwidth, Inc.

 

“Current Assets” shall mean “Net Accounts Receivable”, “Inventory”, “Prepaid
Expenses” and “Other Current Assets” as set forth in the Closing Statement.

 

4

--------------------------------------------------------------------------------


 

“Customer Information” shall mean the prioritized customer lists (regarding the
volume of business such customer conducts with the Seller and the name and
address of each customer and the name and contact information for each customer
representative), customer contracts and access and information obtained from
customer representatives.

 

“Dancris Notes” means the Promissory Notes made by Dancris Telecom LLC in favor
of the Seller in connection with the sale of the Seller’s wholesale carrier
business and the Ericsson AXE 10.

 

“Deposit” shall have the meaning set forth in Section 2.4.

 

“Dispute Notice” shall have the meaning set forth in Section 2.3.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any entity required to be aggregated with the
Seller pursuant to Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow Agent” shall have the meaning set forth in Section 2.4.

 

“Escrow Agreement” shall have the meaning set forth in Section 2.4.

 

“Essential Services” shall have the meaning set forth in Section 6.4.

 

“Excluded Assets” shall mean (a) consideration received in connection with the
sale of the Assets; (b) cash; (c) cash equivalents (including the Dancris
Notes); (d) accounts receivable generated by Seller’s former wholesale carrier
business that was sold to Dancris Telecom LLC on July 31, 2001 and the Seller’s
former prepaid calling card business that was sold to IDT Corporation on
February 9, 2001; (e) any Contracts that are not Assigned Contracts; (f) any
regulatory or tax refunds (including any refunds in connection with California
High Cost Fund-B, California Teleconnect Fund, Universal Lifeline Telephone
Service, or Telecommunications Infrastructure Maintenance fees); (g) proceeds of
any preference or fraudulent conveyance actions or turnover proceedings brought
by the Seller’s estate (including the proceeding initiated by the Seller against
OAN Services, Inc.); (h) equipment related to or used in connection with the
divested wholesale carrier and prepaid calling card businesses, which equipment
is not included on the November 30 Balance Sheet, and the proceeds from any sale
thereof (including but not limited to the Ericsson AXE 10 and the NACT
equipment); (i) intercompany claims between the Seller, on the one hand, and, on
the other hand, RSL Communications Ltd., RSL COM plc, RSL COM Europe Limited,
and any past or present affiliates of either; (j) rights against third parties
in connection with actions of the Seller that have been commenced (through proof
of claim or otherwise), and the dispute between the Seller and Sprint
Communications relating to Sprint Communications’ failure to add an
authorization code to the call detail records, notwithstanding that no action
has been commenced; (k) payments to be received by Seller in connection with
legal actions related to actions or omissions that occurred prior to the
Closing, including the settlement with Total Communications, Inc., but excluding
actions to recover any Current Assets; (l) insurance proceeds (other than
proceeds received due to any Asset-related casualty occurring after the date
hereof) and prepaid D&O insurance premiums; (m) the IRU

 

5

--------------------------------------------------------------------------------


 

Agreement between the Seller and Qwest Communications Corporation dated May 30,
2000; (n) all setoffs that are not included within subsection (h) of the
definition of “Assets”; (o) at the Seller’s option, the sublease between the
Seller and The Horah Group for the offices located at 49 West 37th Street, and
the owned office furniture, computer server, personal computer, and related
equipment located in these offices (excluding any personal computers used by
Accepting Employees and copies of records and computer files related to the
Business; provided, however, that the Seller shall not disclose such records and
computer files to any third party, shall use such records and computer files
solely for the purpose of resolving claims and administration of the Seller’s
estate and shall destroy all such copies when no longer needed); provided,
further that in the event that there are any Accepting Employees at such
subleased offices, the Seller shall make space available there for such
Accepting Employees and the Purchaser shall pay to the Seller in exchange a
pro-rated portion of the rent and other related expenses for so long as the
sublease is in effect; and (p) all of the Seller’s licenses, authorizations, and
certifications issued by the Federal Communications Commission and any state
public utility commission (or equivalent state agency).

 

“Final Purchase Price” shall have the meaning set forth in Section 2.3.

 

“General Assignment” shall have the meaning set forth in Section 2.5.

 

“Governmental Entity” shall mean any court or any federal, state, municipal or
local government or any political subdivision, governmental department, board,
commission, agency or instrumentality thereof, and any administrative or
regulatory agency.

 

“Highest Bidder” shall mean the bidder that is determined by the Bankruptcy
Court to have submitted the highest and best bid in the Bankruptcy Auction.

 

“Indemnitee” shall have the meaning set forth in Section 8.3.

 

“Indemnitor” shall have the meaning set forth in Section 8.3.

 

“Knowledge” shall mean the actual knowledge of an executive officer of the
relevant Person, without a duty to investigate.

 

“Leases” shall mean the Personal Property Leases and the Real Property Leases.

 

“Lien” shall mean any lien, pledge, mortgage, security interest, claim, charge,
option, right of first refusal, restriction, easement or other encumbrance,
including a “Claim” as defined in the Bankruptcy Code.

 

“Losses” shall have the meaning set forth in Section 8.1.

 

“Material Party” means any vendor of the Business with which the Seller
transacts at least $250,000 per annum in business, or any customer of the
Business with which the Seller transacts at least $100,000 per annum in
business.

 

6

--------------------------------------------------------------------------------


 

“Non-Assignable Contracts” shall mean the Seller’s existing Contracts with
Sprint, AT&T, Cable & Wireless, Qwest and any of their respective affiliates,
and all employment agreements.

 

“November 30 Balance Sheet” shall have the meaning set forth in Section 2.3(a).

 

“Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, limited liability company, joint stock
company, joint venture, trust or government, or any agency or political
subdivision of any government, or any other entity.

 

“Personal Property Leases” shall have the meaning set forth in Section 4.5.

 

“Plan” shall have the meaning set forth in Section 4.10(a).

 

“Purchase Price” shall have the meaning set forth in Section 2.2.

 

“Purchaser” shall have the meaning set forth in the Recitals.

 

“Purchaser Review Period” shall have the meaning set forth in Section 6.2.

 

“Purchaser Material Adverse Effect” shall mean a material adverse effect on the
results of operations, condition (financial or otherwise), business, assets or
liabilities of the Purchaser that materially affects the ability of the
Purchaser to fulfill its obligations hereunder.

 

“Real Property Leases” shall have the meaning set forth in Section 4.6.

 

“Regulatory Requirements” shall mean the notices to, filings with, and
authorizations, consents and approvals of Governmental Entities, including the
Federal Communications Commission and state public utility commissions, required
for the Purchaser to operate the Business following the Closing.

 

“Review Period” shall have the meaning set forth in Section 7.3.

 

“Sale” shall have the meaning set forth in the Recitals.

 

“Sale Order” shall have the meaning set forth in the Recitals.

 

“Seller” shall have the meaning set forth in the Recitals.

 

“Seller Material Adverse Effect” shall mean a material adverse effect on the
results of operations, condition (financial or otherwise), business, assets or
liabilities of the Business.

 

“Survival Period” shall have the meaning set forth in Section 12.2.

 

“Tax” shall mean (a) any net income, gross income, gross receipts, alternative
or add-on minimum, sales, use, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, transfer, recording, severance, stamp,
occupation, premium, property, environmental, custom duty, or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest and any penalty, addition to Tax or additional amount

 

7

--------------------------------------------------------------------------------


 

imposed by a taxing authority; (b) any liability of any person for the payment
of any amounts of the type described in clause (a) for any taxable period
resulting from the application of Treasury Regulation Section 1.1502-6 or, in
the case of any similar provision applicable under state, local or foreign law;
and (c) any liability of any person for the payment of any amounts described in
clause (a) as a result of any express or implied obligation to indemnify any
other party or as successor or transferee.

 

“Termination Date” shall mean December 31, 2002; provided, that if all
conditions to the Closing shall have been satisfied or shall be capable of being
satisfied as of December 31, 2002 other than the obtaining and/or satisfaction
of the Regulatory Requirements, the Termination Date shall, at the option of the
Seller, be extended to March 31, 2003.

 

“WorldxChange” shall mean WorldxChange Corp., a Delaware corporation and
subsidiary of the Purchaser.

 

1.2.  Other Rules of Construction.  References in this Agreement to sections,
schedules and exhibits are to sections of, and schedules and exhibits to, this
Agreement unless otherwise indicated.  Words in the singular include the plural
and in the plural include the singular.  The word “or” is not exclusive.  The
words “including”, “includes”, “included” and “include”, when used, are deemed
to be followed by the words “without limitation”.

 


ARTICLE II


 


PURCHASE AND SALE

 

2.1.  Purchase and Sale.  On the terms and subject to the conditions set forth
herein, the Seller hereby agrees to sell, assign, transfer, convey and deliver
the Assets to the Purchaser, and the Purchaser hereby agrees to purchase and
accept the Assets from the Seller at the Closing, free and clear of all Liens
other than the Assumed Liabilities, as provided for in Section 2.5.

 

2.2.  Purchase Price.  Subject to the provisions of Section 7.4, in payment for
the Assets, the Purchaser shall pay to the Seller the amount of $15,500,000 (the
“Purchase Price”).


 


2.3.  POST-CLOSING ADJUSTMENTS TO PURCHASE PRICE


 


(A)          WITHIN 35 DAYS FOLLOWING THE CLOSING DATE, THE PURCHASER SHALL
DELIVER TO THE SELLER A STATEMENT OF THE SELLER’S CURRENT ASSETS AND THE ASSUMED
LIABILITIES PREPARED BY THE PURCHASER AS OF THE CLOSING DATE (THE “CLOSING
STATEMENT”).  THE CLOSING STATEMENT SHALL BE PREPARED IN ACCORDANCE WITH UNITED
STATES GENERALLY ACCEPTED ACCOUNTING PRACTICES APPLIED IN A MANNER CONSISTENT
WITH THE NOVEMBER 30 BALANCE SHEET, A COPY OF WHICH IS ATTACHED HERETO AS
SCHEDULE 2.3(A) (THE “NOVEMBER 30 BALANCE SHEET”).  IN ORDER TO ALLOW MEANINGFUL
REVIEW BY THE SELLER OF THE CLOSING STATEMENT, FOR THE PERIOD FROM CLOSING AND
INCLUDING 15 BUSINESS DAYS AFTER DELIVERY OF THE CLOSING STATEMENT, THE
PURCHASER SHALL PROVIDE THE SELLER WITH FULL AND UNHINDERED ACCESS DURING NORMAL
BUSINESS HOURS TO ALL FINANCIAL, COMMERCIAL, MARKETING AND ADMINISTRATIVE BOOKS
AND RECORDS RELATING TO THE BUSINESS.


 


8

--------------------------------------------------------------------------------



 


(B)         IN THE EVENT THAT THE SELLER DISPUTES THE PRESENTATION OF ANY ITEM
OR ITEMS CONTAINED IN THE CLOSING STATEMENT, THE SELLER SHALL NOTIFY THE
PURCHASER IN WRITING (THE “DISPUTE NOTICE”) OF THE AMOUNT, NATURE AND BASIS OF
SUCH DISPUTE, WITHIN 15 BUSINESS DAYS AFTER DELIVERY OF THE CLOSING STATEMENT. 
IN THE EVENT OF SUCH A DISPUTE, THE PURCHASER AND THE SELLER SHALL FIRST USE
THEIR BEST EFFORTS TO RESOLVE SUCH DISPUTE BETWEEN THEMSELVES.  IF THE PURCHASER
AND THE SELLER ARE UNABLE TO RESOLVE THE DISPUTE WITHIN 25 CALENDAR DAYS AFTER
DELIVERY OF THE CLOSING STATEMENT, THE DISPUTE SHALL BE SUBMITTED TO AN OFFICE
OF KPMG LOCATED IN A MID-ATLANTIC STATE (THE “ACCOUNTANTS”).  THE ACCOUNTANTS
SHALL BE REQUIRED TO RESOLVE THE DISPUTE WITHIN 30 DAYS AFTER SUBMISSION, AND
THEIR DETERMINATION SHALL BE BINDING AND CONCLUSIVE UPON THE PARTIES.  THE FEES
AND EXPENSES OF THE ACCOUNTANTS IN CONNECTION WITH THE RESOLUTION OF DISPUTES
HEREUNDER SHALL BE APPORTIONED BETWEEN THE SELLER AND THE PURCHASER AS PART OF
THE DETERMINATION OF THE RELEVANT DISPUTE OR CONTROVERSY, IN SUCH MANNER AS THE
ACCOUNTANTS SHALL DEEM EQUITABLE IN LIGHT OF THE ISSUES RAISED AND THE DEGREE TO
WHICH THE SELLER OR THE PURCHASER SHALL HAVE PREVAILED ON EACH SUCH ISSUE, IT
BEING THE PARTIES’ INTENTION THAT A PREVAILING PARTY SHOULD NOT BEAR SUCH COSTS.


 


(C)          IMMEDIATELY UPON THE EXPIRATION OF THE 15-DAY PERIOD FOR GIVING THE
DISPUTE NOTICE, IF NO DISPUTE NOTICE IS GIVEN, OR UPON THE RESOLUTION OF
DISPUTES, IF ANY, PURSUANT TO SECTION 2.3(B), THE PURCHASE PRICE SHALL BE
ADJUSTED (AS SO ADJUSTED, THE “FINAL PURCHASE PRICE”) AS FOLLOWS:

 

(I)                                     IF THE VALUE OF THE CURRENT ASSETS AS OF
THE CLOSING DATE IS LESS THAN $11,639,000, THE PURCHASE PRICE SHALL BE REDUCED
BY THE AMOUNT OF SUCH DIFFERENCE;

 

(II)                                  IF THE VALUE OF THE CURRENT ASSETS AS OF
THE CLOSING DATE EXCEEDS $11,639,000, THE PURCHASE PRICE SHALL BE INCREASED BY
50% OF THE AMOUNT OF SUCH EXCESS;

 

(III)                               THE PURCHASE PRICE WILL BE REDUCED BY THE
AMOUNT OF PROCEEDS, IF ANY, RECEIVED BY THE SELLER IN CONNECTION WITH THE SALE
OR OTHER DISPOSITION, BETWEEN NOVEMBER 30, 2001 AND THE DATE HEREOF, OF ANY
ASSETS THAT, BUT FOR SUCH SALE, WOULD HAVE CONSTITUTED ASSETS, WHICH ASSETS ARE
LISTED IN SCHEDULE 2.3(C);

 

(IV)                              IF THE ASSUMED LIABILITIES AS OF THE CLOSING
DATE (INCLUDING LIABILITIES ARISING AFTER THE DATE HEREOF UNDER THE ASSIGNED
CONTRACTS) EXCEED $5,150,000, THE PURCHASE PRICE WILL BE REDUCED BY THE AMOUNT
OF SUCH EXCESS; AND

 

(V)                                 IF THE ASSUMED LIABILITIES AS OF THE CLOSING
DATE (INCLUDING LIABILITIES ARISING AFTER THE DATE HEREOF UNDER THE ASSIGNED
CONTRACTS) ARE LESS THAN $5,150,000, THE PURCHASE PRICE WILL BE INCREASED BY THE
AMOUNT OF SUCH DIFFERENCE.


 


(D)         IF THE FINAL PURCHASE PRICE DETERMINED ON THE BASIS OF THE CLOSING
STATEMENT EXCEEDS THE PURCHASE PRICE, THE AMOUNT OF SUCH EXCESS SHALL BE PAID
WITHIN THREE BUSINESS DAYS OF SUCH DETERMINATION BY THE PURCHASER TO THE SELLER
BY WIRE TRANSFER OF IMMEDIATELY


 


9

--------------------------------------------------------------------------------



 


AVAILABLE FUNDS.  IF THE FINAL PURCHASE PRICE IS LESS THAN THE PURCHASE PRICE,
THE SELLER SHALL WITHIN THREE BUSINESS DAYS OF SUCH DETERMINATION PAY TO THE
PURCHASER THE AMOUNT OF SUCH SHORTFALL BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS.

 

2.4.  Escrow.  The Purchaser shall deposit in escrow with LeBoeuf, Lamb, Greene
& MacRae, L.L.P., as Escrow Agent (in such capacity, the “Escrow Agent”) a
deposit equal to $2,600,000 upon execution of this Agreement, (the “Deposit”),
and the disbursement of the Deposit funds shall be governed by the Escrow
Agreement attached hereto as Exhibit B (the “Escrow Agreement”).

 

2.5.  Closing.  The closing of the transactions contemplated hereby (the
“Closing”) will take place at the offices of LeBoeuf, Lamb, Greene & MacRae,
L.L.P., 125 West 55th Street, New York, New York 10019, or at such other place
as the Purchaser and the Seller mutually agree, at 10:00 A.M. local time, on the
Closing Date.  At the Closing, subject to Section 6.3, (a) the Seller shall
assign and transfer to Purchaser good and valid title in and to the Assets (free
and clear of all Liens, other than Assumed Liabilities) by delivery of a General
Assignment and Bill of Sale substantially in the form of Exhibit C (the “General
Assignment”), duly executed by the Seller; (b) the Purchaser and the Seller
shall instruct the Escrow Agent to deliver the Deposit to the Seller, (c) the
Purchaser shall pay the balance of the Purchase Price to the Seller, together
with any additional amounts owed to the Seller pursuant to Section 6.3(c), in
good and immediately available funds by wire transfer, (d) the Purchaser and the
Seller shall execute and deliver any required or appropriate instruments of
assignment with respect to all Assigned Contracts; and (e) the Seller and the
Purchaser shall deliver the certificates and other contracts, documents, and
instruments required to be delivered under ARTICLE IX and ARTICLE X and such
other ancillary documents as may be necessary or appropriate to consummate the
transactions contemplated hereby.

 


ARTICLE III


 


ASSUMPTION OF LIABILITIES

 

3.1.  Limited Assumed Liabilities.  In addition to the payment of the Purchase
Price, the Purchaser hereby agrees to assume the liabilities set forth on
Schedule 3.1 hereto (the “Assumed Liabilities”) at the Closing, pursuant to an
Assumption Agreement in the form of Exhibit D (the “Assumption Agreement”). 
Notwithstanding any provision in this Agreement or any other writing to the
contrary, the Purchaser is assuming only the Assumed Liabilities and is not
assuming any other liability or obligation of the Seller (or any predecessor of
the Seller or any prior owner of all or part of its businesses and assets) of
whatever nature, whether presently in existence or arising hereafter. 
Notwithstanding anything to the contrary contained herein, the Seller agrees
that it shall retain liability for the payment of any and all cure amounts that
become payable with respect to the Assigned Contracts and Real Property Leases. 
All such other liabilities and obligations shall be retained by and remain
obligations and liabilities of the Seller against its estate.

 

10

--------------------------------------------------------------------------------


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES
OF THE SELLER

 

The Seller makes the following representations and warranties to the Purchaser:

 

4.1.  Organization.  The Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.  The
Seller has all requisite corporate right, power and authority to (a) own or
lease and operate the properties and assets of the Business (including the
Assets), (b) conduct the Business as presently conducted, and (c) subject to the
entry of the Bankruptcy Orders, engage in and consummate the transactions
contemplated hereby.  The Seller is duly qualified or otherwise authorized as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification or authorization is required by
applicable law except where the failure so to qualify or be authorized would not
reasonably be likely to cause a Seller Material Adverse Effect.

 

4.2.  Authorization; Enforceability.  Subject to the entry of the Bankruptcy
Orders, the Seller has all requisite corporate right, power and authority to
enter into this Agreement, and to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  This Agreement has been duly
executed and delivered by the Seller.  This Agreement shall constitute the
legal, valid and binding obligation of the Seller, enforceable in accordance
with its terms, except to the extent that its enforcement is limited by
bankruptcy, insolvency, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

 

4.3.  No Violation or Conflict.  Subject to the entry of the Bankruptcy Orders,
the execution, delivery and performance of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby:  (a) will
not violate or conflict with (i)  any provision of law or regulation, or any
writ, order, judgment or decree of any Governmental Entity, except where such
violation or conflict would not be reasonably likely to cause a Seller Material
Adverse Effect, or (ii) any provision of the certificate of incorporation or
bylaws of the Seller, or any license, franchise or permit to which the Seller is
a party or to which the Seller, the Assets and/or the Business is subject; and
(b) will not, with or without the passage of time or the giving of notice, or
both, result in the breach of, or constitute a default, or give rise to any
right of termination, cancellation or acceleration of any obligation or loss of
any benefit or make additional liabilities or fees due under, or require any
consent under, or result in the creation of any Lien on any property or assets
of the Seller pursuant to any note, mortgage, license, franchise, permit, lease,
contract, instrument or agreement to which the Seller is a party or by which the
Seller or any of its properties may be bound or affected, except where such
breach, default or right of termination, cancellation or acceleration would not
be reasonably likely to have a Seller Material Adverse Effect.

 

4.4.  Consents and Approvals.  Except for the Sale Order, any orders of the
Bankruptcy Court authorizing the assumption and assignment of any Assigned
Contracts pursuant to Section 365 of the Bankruptcy Code (“Assumption and
Assignment Orders”), and except as otherwise set forth on Schedule 4.4 hereto,
no consent, approval, waiver or

 

11

--------------------------------------------------------------------------------


 

authorization of, or registration, qualification or filing with or notice to any
Governmental Entity, or any other Person, is required to be made by the Seller
in connection with the execution, delivery or performance of this Agreement
and/or the consummation by the Seller of the transactions contemplated hereby,
except as it would not be reasonably likely to cause a Seller Material Adverse
Effect.  The Assumption and Assignment Orders shall include the following: (a)
language that those designated circuits and services provided pursuant to
applicable tariffs and/or purchase orders utilized by the Seller and its
customers as of the Closing Date are assigned to the Purchaser; (b) that
Purchaser shall have no obligations related to the assigned circuits for
services rendered prior to the date of the assignment; (c) provided that
Purchaser complies with applicable tariffs and purchase orders relating to the
assigned circuits, the underlying service providers shall be enjoined from
taking any action to interfere with the assignment of such circuits or to
terminate service for such circuits, and (d) that any stipulations entered into
pursuant to the Bankruptcy Case between the Seller and any party to an Assigned
Contract shall expire as of the effective date of the assumption and assignment
of such Assigned Contract.  The form of the Assumption and Assignment Orders
shall be mutually agreed by the Seller and the Purchaser.

 

4.5.  Title to Property and Assets; Liens, Etc.


 


(A)          SCHEDULE 4.5 IS A TRUE, CORRECT AND COMPLETE SCHEDULE OF ALL
MATERIAL LEASES, SUBLEASES, LICENSES AND OTHER AGREEMENTS UNDER WHICH THE SELLER
USES OR HAS THE RIGHT TO USE ANY OF THE ASSETS (THE “PERSONAL PROPERTY
LEASES”).  SCHEDULE 4.5 SETS FORTH (I) THE DATE OF AND PARTIES TO EACH PERSONAL
PROPERTY LEASE, (II) A BRIEF DESCRIPTION OF THE PERSONAL PROPERTY COVERED
THEREBY, (III) THE MONTHLY BASE RENTS PAYABLE THEREUNDER, AND (IV) THE TERM
THEREOF.  TRUE, CORRECT AND COMPLETE COPIES OF ALL PERSONAL PROPERTY LEASES AND
ALL AMENDMENTS AND MODIFICATIONS THERETO HAVE BEEN MADE AVAILABLE TO THE
PURCHASER.  ON THE CLOSING DATE, EACH PERSONAL PROPERTY LEASE WILL BE IN FULL
FORCE AND EFFECT, ALL RENT AND OTHER SUMS AND CHARGES PAYABLE BY THE SELLER AS
TENANT THEREUNDER WILL BE CURRENT, NO NOTICE OF DEFAULT OR TERMINATION UNDER ANY
PERSONAL PROPERTY LEASE WILL BE OUTSTANDING, AND NO TERMINATION EVENT OR
CONDITION OR UNCURED DEFAULT ON THE PART OF THE SELLER OR, TO THE KNOWLEDGE OF
THE SELLER, OF THE LESSOR SHALL EXIST UNDER ANY PERSONAL PROPERTY LEASE.


 


(B)         EXCEPT AS SET FORTH IN SCHEDULE 4.5, THE SELLER OWNS ALL THE
PROPERTIES AND ASSETS INCLUDED IN THE ASSETS.  AT THE CLOSING, THE ASSETS WILL
BE CONVEYED TO THE PURCHASER, AND THE PURCHASER WILL ACQUIRE GOOD AND MARKETABLE
TITLE TO THE ASSETS, FREE AND CLEAR OF ALL LIENS, EXCEPT LIENS THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A SELLER MATERIAL
ADVERSE EFFECT.


 


4.6.  REAL PROPERTY.  THE SELLER DOES NOT OWN ANY REAL PROPERTY WHICH RELATES TO
THE BUSINESS.  SCHEDULE 4.6 IS A TRUE, CORRECT AND COMPLETE SCHEDULE OF ALL
LEASES, SUBLEASES, LICENSES AND OTHER AGREEMENTS INCLUDED WITHIN THE ASSETS
WHICH RELATE TO THE BUSINESS AND UNDER WHICH THE SELLER USES OR OCCUPIES OR HAS
THE RIGHT TO USE OR OCCUPY ANY REAL PROPERTY (“REAL PROPERTY LEASES”). 
SCHEDULE 4.6 SETS FORTH (A) THE DATE OF AND PARTIES TO EACH REAL PROPERTY LEASE,
(B) A BRIEF DESCRIPTION OF THE REAL PROPERTY COVERED THEREBY, (C) THE MONTHLY
BASE RENTS PAYABLE THEREUNDER, AND (D) THE TERM THEREOF.  TRUE, CORRECT AND
COMPLETE COPIES OF ALL REAL PROPERTY LEASES AND ALL AMENDMENTS AND MODIFICATIONS
THERETO HAVE BEEN MADE AVAILABLE TO THE PURCHASER.  ON THE CLOSING DATE, EACH
REAL PROPERTY LEASE WILL BE IN FULL FORCE AND EFFECT, ALL

 

12

--------------------------------------------------------------------------------


 


RENT AND OTHER SUMS AND CHARGES PAYABLE BY THE SELLER AS TENANT THEREUNDER WILL
BE CURRENT, NO NOTICE OF DEFAULT OR TERMINATION UNDER ANY REAL PROPERTY LEASE
WILL BE OUTSTANDING, AND NO TERMINATION EVENT OR CONDITION OR UNCURED DEFAULT ON
THE PART OF THE SELLER OR, TO THE KNOWLEDGE OF THE SELLER, OF THE LANDLORD,
SHALL EXIST UNDER ANY REAL PROPERTY LEASE.

 

4.7.  Condition of Assets; Related Matters.  The personal property included
within the Assets is in normal working order, reasonable wear and tear excepted,
except where the failure to be in normal working order would not reasonably be
likely to cause a Seller Material Adverse Effect.  The Assets constitute all of
the tangible and intangible assets relating to, used in, held for use in, or
necessary for the conduct of the Business as currently conducted.

 

4.8.  Contracts.  The Seller has made available to the Purchaser true and
complete copies of all material Contracts, all Contracts with customers of the
Direct Business, all Contracts with agents of the Seller with respect to the A&R
Business and all Contracts involving annual Seller obligations in excess of
$25,000.  Except where the same would not reasonably be likely to cause a Seller
Material Adverse Effect, each Assigned Contract will be, upon the entry of the
Bankruptcy Orders, legal, valid, binding and enforceable against the Seller and,
to the Knowledge of the Seller, against any other Person party thereto in
accordance with its terms, except to the extent such enforceability may be
limited by applicable bankruptcy or other laws affecting creditors’ rights, or
by general equity principles.

 

4.9.  Litigation.  Except as set forth on Schedule 4.9, there is no litigation,
action, complaint, claim or suit, judicial or administrative action, audit,
proceeding or governmental investigation pending against the Seller involving,
affecting or relating to the Business, the Assets or the transactions
contemplated hereby.  The Seller is not in default in any material respect under
any judgment, order or decree of any Governmental Entity.  Upon entry of the
Bankruptcy Orders, there will be no judgment, order, decree, injunction,
stipulation or settlement to which the Seller or any of the Assets is subject or
which is reasonably likely to prevent, enjoin or materially alter or delay any
of the transactions contemplated by this Agreement or that would reasonably be
likely to cause a Seller Material Adverse Effect.


 


4.10.  EMPLOYEE BENEFIT PLANS.


 


(A)          FOR PURPOSES OF THIS AGREEMENT, “PLAN” MEANS EACH PLAN, PROGRAM,
ARRANGEMENT, AGREEMENT OR COMMITMENT SPONSORED OR MAINTAINED BY OR ON BEHALF OF
THE SELLER OR ANY ERISA AFFILIATE OR TO WHICH THE SELLER OR ANY ERISA AFFILIATE
MAKES OR IS OBLIGATED TO MAKE CONTRIBUTIONS OR WHICH IS A PENSION, PROFIT
SHARING, SAVINGS, THRIFT OR OTHER RETIREMENT PLAN, DEFERRED COMPENSATION, STOCK
PURCHASE, STOCK OPTION, PERFORMANCE SHARE, BONUS OR OTHER INCENTIVE PLAN,
SEVERANCE PAY PLAN, POLICY OR PROCEDURE, LIFE, HEALTH, DISABILITY OR ACCIDENT
INSURANCE PLAN, INCLUDING EACH “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF ERISA, OR VACATION OR OTHER EMPLOYEE BENEFIT PLAN, PROGRAM, ARRANGEMENT,
AGREEMENT OR COMMITMENT, WHETHER OR NOT WRITTEN.


 


(B)         THE SELLER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE PROVISIONS
OF EACH PLAN AND THE APPLICABLE PROVISIONS OF THE CODE AND ERISA, HAS
ADMINISTERED EACH SUCH PLAN IN MATERIAL COMPLIANCE WITH THE PROVISIONS OF EACH
SUCH PLAN AND THE APPLICABLE REQUIREMENTS OF THE CODE AND ERISA, HAS TIMELY MADE
ALL REQUIRED CONTRIBUTIONS THERETO

 

13

--------------------------------------------------------------------------------


 


AND HAS NOT DIRECTLY OR INDIRECTLY WITHDRAWN OR BORROWED AGAINST ANY AMOUNTS IN
ANY SUCH PLAN.


 


(C)          THE SELLER IS NOT SUBJECT TO ANY OBLIGATION TO PAY RETIREE MEDICAL
OR OTHER RETIREE WELFARE OR SIMILAR BENEFITS.


 


4.11.  EMPLOYMENT AND LABOR MATTERS.


 


(A)          THE SELLER IS NOT A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENTS
AND THERE ARE NO LABOR UNIONS OR OTHER ORGANIZATIONS REPRESENTING, OR TO THE
SELLER’S KNOWLEDGE, PURPORTING TO REPRESENT, OR ATTEMPTING TO REPRESENT, ANY
EMPLOYEE OF THE SELLER.


 


(B)         EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE 4.11, THE SELLER HAS NOT
VIOLATED ANY PROVISION OF FEDERAL OR STATE LAW OR ANY GOVERNMENTAL RULE OR
REGULATION, OR ANY ORDER, DECREE, JUDGMENT OR ARBITRATION AWARD OF ANY COURT,
ARBITRATOR OR ANY GOVERNMENT AGENCY REGARDING THE TERMS AND CONDITIONS OF
EMPLOYMENT OF EMPLOYEES, FORMER EMPLOYEES OR PROSPECTIVE EMPLOYEES OR OTHER
LABOR RELATED MATTERS, INCLUDING LAWS, RULES, REGULATIONS, ORDERS, RULINGS,
DECREES, JUDGMENTS AND AWARDS RELATING TO DISCRIMINATION, FAIR LABOR STANDARDS
AND OCCUPATIONAL HEALTH AND SAFETY, WRONGFUL DISCHARGE OR VIOLATION OF THE
PERSONAL RIGHTS OF EMPLOYEES, FORMER EMPLOYEES OR PROSPECTIVE EMPLOYEES, EXCEPT
WHERE SUCH VIOLATIONS WOULD NOT REASONABLY BE LIKELY TO CAUSE A SELLER MATERIAL
ADVERSE EFFECT.


 


(C)          ON OR BEFORE THE CLOSING DATE, THE SELLER WILL PAY ANY AND ALL
AMOUNTS OWING TO EMPLOYEES OF THE SELLER UNDER ANY RETENTION PLANS OR OTHER
RETENTION ARRANGEMENTS.

 

4.12.  November 30 Balance Sheet.  The November 30 Balance Sheet (a) has been
prepared from, and is consistent with, the books and records of the Seller, (b)
has been prepared in accordance with United States generally accepted accounting
principles consistently applied during the period covered thereby, except as
specifically identified in Schedule 2.3(a), (c) fairly presents the financial
condition of the Business as of November 30, 2001, and (d) does not include any
of the Excluded Assets other than certain Ericsson and NACT equipment.  The
financial books and records of the Seller relating to the Business are accurate
and complete in all material respects and are maintained in accordance with
customary business practices in the industry and all materially applicable legal
requirements.  Except as set forth in the November 30 Balance Sheet, as of
November 30, 2001 there were no liabilities or obligations relating to the
Business, whether known or unknown, fixed or contingent and whether arising out
of any condition or state of facts existing on or prior to November 30, 2001.

 

4.13.  Licenses and Certifications.  The Seller has in force, and is in all
material respects in compliance with, the terms and conditions of all licenses,
permits, exemptions, consents, certifications, authorizations and approvals of
all Governmental Entities (“Licenses and Certifications”) required under any
existing federal, state, local or foreign statute, law, ordinance or rule or
regulation in connection with the Business as presently conducted.  Schedule
4.13 sets forth a complete and accurate list of all such Licenses and
Certifications.

 

4.14.  Environmental Matters.  To the Seller’s Knowledge, neither the Seller nor
any real property at which the operations of the Seller are, or have been,
conducted is in violation of, or subject to any liabilities as a result of any
past or current violations of, any existing

 

14

--------------------------------------------------------------------------------


 

Federal, state or local law (including common law), statute, ordinance, rule or
regulation (or any proposed law, statute, ordinance, rule or regulation),
relating to occupational health and safety or relating to pollution or
protection of the environment, including, statutes, laws, ordinances, rules and
regulations relating to the emission, discharge, spillage, leakage, storage,
off-site dumping, release or threatened release of hazardous substances into
ambient air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, and no material expenditures are
required in connection with the operation of the Business as presently conducted
in order to comply with any such existing statute, law, ordinance, rule or
regulation.

 

4.15.  Circuits and Switching Services.  All voice and data circuits and
switching services utilized by the Seller and the customers of the Business are
provided either under Contracts, true and complete copies of which have been
made available to the Purchaser, or under applicable tariffs and purchase
orders.

 

4.16.  Brokers.  The Seller has not employed any financial advisor, broker or
finder, other than Benedetto Gartland & Company, the fees and expenses of which
the Seller shall bear, and has not incurred and will not incur any other
broker’s, finder’s, investment banking or similar fees, commissions or expenses,
in connection with the origination, negotiation or execution of this Agreement.

 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser makes the following representations and warranties to the Seller:

 

5.1.  Organization.  The Purchaser is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  The Purchaser has all requisite limited liability company right,
power and authority to (a) own or lease and operate its properties and assets,
(b) conduct its business as presently conducted, and (c) engage in and
consummate the transactions contemplated hereby.

 

5.2.  Authorization; Enforceability.  The Purchaser has all requisite limited
liability company right, power and authority to enter into this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  This Agreement has been duly authorized, executed and
delivered by the Purchaser.  This Agreement constitutes the legal, valid and
binding obligations of the Purchaser, enforceable in accordance with its terms,
except to the extent that its enforcement is limited by bankruptcy, insolvency,
reorganization or other laws relating to or affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

5.3.  No Violation or Conflict.  The execution, delivery and performance of this
Agreement and the consummation by the Purchaser of the transactions contemplated
hereby:  (a) do not and will not violate or conflict with (i)  any provision of
law or regulation, or any writ, order, judgment or decree of any Governmental
Entity, except where such violation or conflict would not be reasonably likely
to cause a Purchaser Material Adverse Effect, or (ii) any

 

15

--------------------------------------------------------------------------------


 

provision of the Purchaser’s certificate of formation or Limited Liability
Company Agreement, or any license, franchise or permit to which the Purchaser is
a party or by which it is bound; and (b) do not, and will not, with or without
the passage of time or the giving of notice, or both, result in the breach of,
or constitute a default, or give rise to any right of termination, cancellation
or acceleration of any obligation or loss of any benefit or make additional
liabilities or fees due under, or require any consent under, or result in the
creation of any Lien on any property or assets of the Purchaser pursuant to any
note, mortgage, license, franchise, permit, lease, contract, instrument or
agreement to which the Purchaser is a party or by which the Purchaser or any of
its properties may be bound or affected, except where such breach, default or
right of termination, cancellation or acceleration would not be reasonably
likely to cause a Purchaser Material Adverse Effect.

 

5.4.  Consents and Approvals.  Except for the Sale Order, the Assumption and
Assignment Orders, the Regulatory Requirements and consents of third parties
required to enter into contracts included within the Assets, no consent,
approval, waiver or authorization of, or registration, qualification or filing
with or notice to any Governmental Entity, or any other Person, is required to
be made by the Purchaser in connection with the execution, delivery or
performance of this Agreement by the Purchaser or the consummation by the
Purchaser of the transactions contemplated hereby.  As of the date the motion
for the Sale Order is filed, the Purchaser shall have assigned its rights under
this Agreement to WorldxChange in accordance with Section 12.4.  WorldxChange
possesses all licenses, authorizations, and certifications required by the
Federal Communications Commission and each state public utility commission (or
equivalent state agency) in order to engage in the sale and provision of
interexchange telecommunications services in all fifty states.

 

5.5.  Brokers.  The Purchaser has not employed any financial advisor, broker or
finder and has not incurred and will not incur any broker’s, finder’s,
investment banking or similar fees, commissions or expenses, in connection with
the origination, negotiation or execution of this Agreement.

 

5.6.  Financing.  The Purchaser possesses adequate financial resources to
consummate the transactions contemplated by this Agreement, and this Agreement
is not subject to any financing contingencies.

 


ARTICLE VI


 


COVENANTS

 

6.1.  Access.  From and after the date hereof until the Closing Date, the
Seller, upon reasonable advance notice by the Purchaser, will afford to the
Purchaser and its counsel, accountants, and other representatives reasonable
access during normal business hours to the management, offices, warehouses,
properties, books and records of the Seller reasonably requested by the
Purchaser, to the extent provision of such access or information is not
prohibited by applicable law and relates to the Business or the Assets and will
furnish (subject to applicable law) as promptly as practicable to the Purchaser
any and all such information as the Purchaser may reasonably request, including,
but not limited to, all pleadings and other

 

16

--------------------------------------------------------------------------------


 

documents or schedules filed with the Bankruptcy Court or the Office of the
United States Trustee; provided, however, that such access and information will
not constitute an enlargement of or any addition to the representations and
warranties of the Seller expressly set forth herein.  In addition to the
foregoing, following the entry of the Sale Order, the Purchaser and its
representatives shall have the right, (i) during normal business hours, to
discuss the affairs of the Business with the directors, officers, employees,
customers, vendors, consultants and advisors of the Business (and the Seller
agrees to cooperate with the Purchaser to facilitate such discussions), (ii) to
participate in any material discussions by the Seller with customers and vendors
of the Business which are Material Parties (and the Seller shall use reasonable
efforts to give the Purchaser notice of any such discussions in sufficient time
to permit the Purchaser to have a representative present at such discussions)
and (iii) to have a representative on site at the Seller’s offices at 1001
Brinton Road, Pittsburgh, Pennsylvania during normal business hours (and the
Seller agrees to provide such representative with appropriate office space). 
Notwithstanding the foregoing, Seller shall be solely responsible for directing
the conduct of the Business through the Closing Date, subject to the provisions
of Section 6.3.  Following the entry of the Sale Order, the Purchaser shall
deliver to the Seller all filings made with any stock exchange or the Securities
and Exchange Commission by any affiliate of the Purchaser, including Counsel
Corporation, the parent corporation of the Purchaser.

 

6.2.  Customer Information.  Purchaser has completed all its due diligence
except with respect to the Customer Information.  Seller shall provide Purchaser
with the Customer Information for a period (the “Purchaser Review Period”)
ending at the close of business on April 10, 2002, or such later date as the
Purchaser and Seller may agree in writing, and the Purchaser shall be entitled
during the Purchaser Review Period to contact the customers for the purposes of
verifying the Customer Information.  The Seller shall cooperate and assist the
Purchaser in connection with the customer contacts, such cooperation and
assistance to include reasonable efforts to obtain the cooperation and
assistance of such customers.  Upon or prior to the expiration of the Purchaser
Review Period, the Purchaser shall, if it is not satisfied with the Customer
Information and it wishes to terminate this Agreement, provide written notice to
such effect to the Seller.  If such written notice is delivered to the Seller on
or prior to the expiration of the Purchaser Review Period, this Agreement shall
automatically terminate.  If no such notice is delivered, this Agreement shall
remain in full force and effect.  The Purchaser shall at all times maintain all
Customer Information as confidential in accordance with applicable laws,
including Federal Communications Commission regulations, and in accordance with
the provisions of the Confidentiality Agreement, dated July 30, 2001, between
the Purchaser and the Seller (the “2001 Confidentiality Agreement”).  Purchaser
hereby acknowledges that all references to “Counsel Communications” in the
Confidentiality Agreement are references to the Purchaser, and all obligations
of “Counsel Communications” to the Seller under the Confidentiality Agreement
are obligations from the Purchaser to the Seller under the Confidentiality
Agreement.  The Seller and the Purchaser have also entered into a supplemental
agreement of even date hereto (the “2002 Confidentiality Agreement”).

 

6.3.  Conduct of Business.  Subject to any obligations as debtors-in-possession
under the Bankruptcy Code and except as otherwise contemplated herein or with
the prior consent of the Purchaser, not to be unreasonably withheld, from the
date of this Agreement to the Closing Date, the Seller

 

17

--------------------------------------------------------------------------------


 


(A)          WILL CONDUCT THE BUSINESS CONSISTENT WITH THE ORDINARY AND NORMAL
COURSE OF BUSINESS DURING ITS BANKRUPTCY CASE AND USE REASONABLE EFFORTS TO
PRESERVE ITS RELATIONSHIPS (SUCH AS THEY EXIST ON THE DATE HEREOF) WITH ITS
CUSTOMERS AND SUPPLIERS AND WILL USE REASONABLE EFFORTS TO RETAIN THE SERVICES
OF ITS OFFICERS, EMPLOYEES AND AGENTS;


 


(B)         WILL PROMPTLY NOTIFY PURCHASER OF ANY ORDER ENTERED IN THE
BANKRUPTCY CASE THAT MATERIALLY AFFECTS OR WILL MATERIALLY AFFECT THE OPERATION
AND VALUE OF THE BUSINESS AND PROMPTLY DELIVER A COPY OF EACH SUCH ORDER TO
PURCHASER;


 


(C)          WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER

 

(I)                                     ENTER INTO OR ENGAGE IN ANY MATERIAL
TRANSACTION OR AGREEMENT IN CONNECTION WITH THE BUSINESS OTHER THAN, IN
CONSULTATION WITH THE PURCHASER, THE AGREEMENTS DESCRIBED IN THE CONTRACTS
LETTER;

 

(II)                                  SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY
OF THE ASSETS;

 

(III)                               ENTER INTO TERM COMMITMENTS EXTENDING BEYOND
SEPTEMBER 30, 2002 FOR FEATURE GROUP AND VOICE ONLY CUSTOMER CIRCUITS, UNLESS
MUTUALLY AGREED UPON BY SELLER AND PURCHASER ON A CIRCUIT BY CIRCUIT BASIS;

 

(IV)                              ENTER INTO TERM COMMITMENTS EXTENDING BEYOND
SEPTEMBER 30, 2002 FOR UP TO 50% OF ALL EXISTING VOICE IMT CIRCUITS WITH THE
SPECIFIC EXCLUDED CIRCUITS TO BE AGREED UPON BY SELLER AND PURCHASER WITHIN
SEVEN DAYS OF THE DATE HEREOF; OR

 

(V)                                 TAKE ANY ACTION OR COURSE OF ACTION
INCONSISTENT WITH ITS COMPLIANCE WITH ITS COVENANTS AND AGREEMENTS HEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR WHICH WOULD
MATERIALLY ADVERSELY AFFECT THE INTERESTS OF THE PURCHASER HEREUNDER OR
MATERIALLY DIMINISH THE VALUE OF THE BUSINESS;

 

provided, however, that the Seller may continue its practice of migrating off
from various telecommunications providers and suppliers in accordance with plans
previously disclosed to the Purchaser.  Notwithstanding anything set forth in
this Section 6.3, in the event the Seller wishes to enter into a circuit term
commitment for any circuit that falls outside of the categories and/or
percentages described in subsections (iii) and (iv) of this Section 6.3(c), the
Seller shall give the Purchaser not less than five Business Days’ written notice
before entering into any such term commitment.  The Purchaser may request that
Seller not enter into such circuit term commitment, and if Seller complies with
such request, Purchaser shall compensate Seller for 75% of the lost financial
savings resulting from the less favorable month-to-month pricing for such
circuit, calculated as the difference between the 12-month term pricing and the
month-to-month pricing charged to Seller for such circuits through the Closing
Date and payable at the Closing.

 

In addition to the foregoing, the Seller agrees that it will use its reasonable
efforts to identify and hire, as soon as possible following the date hereof and
at its expense, six or more

 

18

--------------------------------------------------------------------------------


 

additional sales personnel and that it will purchase, for cash and at its
expense, a Nortel Shasta Box for use in developing the Seller’s IP/VPN business.

 

6.4.  Essential Services.   The Seller shall transfer to the Purchaser all of
its right, title and interest in and to all voice and data circuits and
switching services utilized by the Seller and the customers of the Business as
of the Closing Date pursuant to applicable tariffs and purchase orders (the
“Essential Services”), and shall provide the Purchaser with a complete and
accurate inventory thereof as of the Closing Date.  The Seller shall further
insure that the Purchaser shall have no obligation to pay any pre-petition
claims or cure amounts that may become payable with respect to the Essential
Services.

 

6.5.  Assigned Contracts.  Schedule 6.5 and the Contracts Letter set forth a
complete list of all Contracts and Leases that the Purchaser has designated, as
of the date hereof, as Assigned Contracts.  The Purchaser may, between the date
hereof and that date which is 30 days following the entry of the Sale Order,
elect to designate, pursuant to the terms of the Sale Order, any other Contracts
and Leases as additional Assigned Contracts.  The Seller agrees and acknowledges
that, notwithstanding anything to the contrary contained herein, the Purchaser
shall have no liability for the payment of any cure amounts that become payable
with respect to the Assigned Contracts listed in Schedule 6.5 and any other
Contract or Lease, if the Purchaser designates any such Contract or Lease as an
Assigned Contract pursuant to the terms of this Section 6.5 and the terms of the
Sale Order.

 

6.6.  Offers of Employment.  The Seller agrees that from and after the date
hereof the Purchaser may make offers of employment to any persons employed by
the Seller, which employment will become effective as of the Closing Date and
only if the Closing occurs.  Only if the Closing occurs, any person who accepts
such an offer of employment with the Purchaser shall be an “Accepting Employee”
and shall be employed by the Purchaser on such terms and conditions as the
Purchaser and each such Accepting Employee may mutually agree.  None of Seller’s
employees or personnel who become Accepting Employees shall be subject, after
the Closing Date, to any non-compete, non-piracy, confidentiality or similar
obligation with respect to their employment with Seller or any affiliates of
Seller, except that any confidentiality obligation affecting the Excluded Assets
shall continue to be enforceable.  The order of the Bankruptcy Court approving
the Bidding Procedures shall contain a provision ratifying the provisions of
this Section 6.6.

 

6.7.  Bankruptcy Orders, Etc.  The parties hereto shall use their reasonable
efforts to obtain the Bankruptcy Orders.  The Seller agrees that it shall retain
at least $2,600,000 of the Purchase Price in the Seller’s bankruptcy estate
until the expiration of the Survival Period and further agrees that it will not
seek rejection in the Bankruptcy Case of the Real Property Lease in Dallas,
Texas, as set forth on Schedule 4.6, for at least 90 days after the Closing
Date.


 


6.8.  CONSENTS


 


(A)          THE SELLER AND THE PURCHASER SHALL USE THEIR REASONABLE EFFORTS TO
OBTAIN THE CONSENT OF THIRD PARTIES (INCLUDING GOVERNMENTAL ENTITIES NECESSARY
TO FULFILL ALL REGULATORY REQUIREMENTS) NECESSARY TO ACCOMPLISH THE EXECUTION,
DELIVERY OR PERFORMANCE OF THIS AGREEMENT AND THE ASSIGNED CONTRACTS, IN ALL
CASES IN WHICH SUCH CONSENT IS REQUIRED FOR SUCH ASSIGNMENT.

 

19

--------------------------------------------------------------------------------


 


(B)         NOTWITHSTANDING THE FOREGOING, WITHIN 30 DAYS AFTER THE ENTRY OF THE
SALE ORDER, THE PURCHASER SHALL, WITH THE REASONABLE ASSISTANCE OF AND IN
CONSULTATION WITH THE SELLER, PREPARE AND FILE, OR CAUSE TO BE PREPARED AND
FILED, ANY AND ALL APPLICATIONS NECESSARY TO FULFILL ALL REGULATORY
REQUIREMENTS.  THE PURCHASER AND THE SELLER SHALL PROSECUTE SUCH APPLICATIONS
WITH ALL REASONABLE DILIGENCE AND OTHERWISE USE THEIR REASONABLE BEST EFFORTS
(INCLUDING, WITH RESPECT TO THE PURCHASER, PROVIDING FINANCIAL ASSURANCE TO A
GOVERNMENTAL ENTITY, TO THE EXTENT REQUIRED) TO OBTAIN GRANTS OF APPROVAL AS
EXPEDITIOUSLY AS PRACTICABLE.  THE PURCHASER SHALL BEAR ALL REASONABLE FEES
PAYABLE BY THE PURCHASER AND/OR THE SELLER TO ANY GOVERNMENTAL ENTITY (AND
INCLUDING REASONABLE LOCAL COUNSEL FEES, WHERE NECESSARY) IN CONNECTION WITH THE
FILING AND PROSECUTION OF THE APPLICATIONS NECESSARY TO FULFILL ALL REGULATORY
REQUIREMENTS.

 

6.9.  Allocation of Purchase Price.  Following the completion of the Closing
Statement, the Seller and the Purchaser shall agree as set forth on a schedule
to allocate the Purchase Price among the Assets in accordance with Code Section
1060.  The parties shall follow such Purchase Price allocation for purposes of
filing Internal Revenue Form 8594 and all Tax returns and for all other Tax
purposes, and shall not voluntarily take any position inconsistent therewith
(including, in any audit or judicial or administrative proceeding).

 

6.10.  Solicitation.  From and after the date hereof, Seller may not solicit
bidders, provided, however, that Seller may discuss, solicit and negotiate any
proposals or offers for the acquisition of the Assets or provide access to any
other person or entity if such a buyer has first contacted the Seller or has
previously contacted the Seller in connection with the sale of the Assets. 
Notwithstanding this provision, Seller may not provide access to Customer
Information to any person or entity in connection with the purchase of the
Assets, except as set forth in Section 7.3.

 

6.11.  Indemnification of Brokerage.  Each of the Seller and the Purchaser
agrees to indemnify and hold harmless the other from any demand or claim for
commission or other compensation by any financial advisor, broker or finder
claiming to have been employed by or on behalf of the Seller and/or the
Purchaser, respectively, and to bear the cost of legal expenses incurred in
defending against any such demand or claim.

 

6.12.  Regulatory Requirements.  In conjunction with the obligations of the
Purchaser and the Seller under Section 6.8, the Purchaser will cause its
regulatory counsel to prepare and deliver to the Seller and its regulatory
counsel, Holland & Knight LLP (“Seller’s Regulatory Counsel”), on or before June
15, 2002, a report detailing the status of the Purchaser’s efforts to obtain
and/or satisfy all of the Regulatory Requirements.  The Seller shall, promptly
thereafter, cause Seller’s Regulatory Counsel to prepare and deliver to the
Purchaser a report with its recommendations for expediting the process of
obtaining and/or satisfying the Regulatory Requirements.  In the event that the
Closing shall not have occurred and all Regulatory Requirements shall not have
been obtained and/or satisfied by August 1, 2002, the Purchaser shall permit
Seller’s Regulatory Counsel to conduct an ongoing audit of the status of, and to
participate in, the obtaining and/or satisfaction of the Regulatory
Requirements.

 

6.13.  Further Assurances.  From and after the date hereof, upon written request
from any party to this Agreement, the requested party shall execute, acknowledge
and deliver all

 

20

--------------------------------------------------------------------------------


 

such further acts, assurances, deeds, assignments, transfers, conveyances and
other instruments and papers as may be reasonably required to sell, assign,
transfer, convey and deliver the Assets to the Purchaser, and for the Purchaser
to assume the Assumed Liabilities.

 


ARTICLE VII


 


CERTAIN BANKRUPTCY MATTERS


 


7.1.  BANKRUPTCY COURT APPROVAL


 


(A)          THE SELLER HEREBY CONFIRMS THAT IT IS CRITICAL TO THE PROCESS OF
ARRANGING AN ORDERLY SALE OF THE BUSINESS TO PROCEED BY SELECTING THE PURCHASER
TO ENTER INTO THIS AGREEMENT AND TO PRESENT THE BANKRUPTCY COURT WITH
ARRANGEMENTS FOR OBTAINING THE HIGHEST REALIZABLE PRICES FOR THE BUSINESS.


 


(B)         AS PROMPTLY AS PRACTICABLE AFTER THE DATE HEREOF, THE SELLER AND THE
PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE ENTRY OF THE
SALE ORDER NO LATER THAN SIXTY DAYS FROM THE DATE HEREOF.  THE SALE ORDER SHALL,
AMONG OTHER THINGS, (I) PERMIT THE SALE OF THE ASSETS TO THE PURCHASER PURSUANT
TO SECTIONS 363(B) AND 365 OF THE BANKRUPTCY CODE, (II) INCLUDE A FINDING OF THE
PURCHASER’S GOOD FAITH UNDER SECTION 363(E) OF THE BANKRUPTCY CODE,
(III) PROVIDE FOR FINALITY UNDER SECTION 363(M) OF THE BANKRUPTCY CODE AND A
WAIVER OF THE STAYS SET FORTH IN BANKRUPTCY RULES 6004(G) AND 6006(D), (IV)
PROVIDE THAT THE PURCHASER SHALL HAVE NO LIABILITY FOR ANY CLAIMS EXISTING PRIOR
TO THE CLOSING DATE WHICH MAY BE ASSERTED AGAINST THE SELLER OR SELLER’S
BANKRUPTCY ESTATE INCLUDING ANY “SUCCESSOR LIABILITY” CLAIMS, AND (V) PROVIDE
FOR THE RETENTION OF JURISDICTION BY THE BANKRUPTCY COURT TO RESOLVE ANY AND ALL
DISPUTES THAT MAY ARISE UNDER THIS AGREEMENT AS BETWEEN SELLER AND PURCHASER,
AND FURTHER TO HEAR AND DETERMINE ANY AND ALL DISPUTES BETWEEN SELLER AND/OR
PURCHASER, AS THE CASE MAY BE, AND ANY NON-SELLER PARTY TO, AMONG OTHER THINGS,
ANY ASSIGNED CONTRACT CONCERNING, INTER ALIA, SELLER’S ASSUMPTION AND ASSIGNMENT
THEREOF TO PURCHASER UNDER THIS AGREEMENT.


 


(C)          AS PROMPTLY AS PRACTICABLE AFTER THE ENTRY OF THE SALE ORDER, UPON
DESIGNATION PURSUANT TO SECTION 6.5 BY THE PURCHASER UNDER THE SALE ORDER OF THE
CONTRACTS IT WISHES TO HAVE THE SELLER ASSUME AND ASSIGN TO THE PURCHASER, THE
SELLER SHALL PROMPTLY MOVE BEFORE THE BANKRUPTCY COURT TO OBTAIN THE ASSUMPTION
AND ASSIGNMENT ORDERS.


 


(D)         SUBJECT TO THE SALE ORDER, EACH OF THE SELLER AND THE PURCHASER
SHALL PROMPTLY MAKE ANY FILINGS, TAKE ALL ACTIONS, AND USE REASONABLE EFFORTS TO
OBTAIN ANY AND ALL OTHER APPROVALS AND ORDERS NECESSARY OR APPROPRIATE FOR
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(E)          IN THE EVENT AN APPEAL IS TAKEN, OR A STAY PENDING APPEAL IS
REQUESTED OR RECONSIDERATION IS SOUGHT, FROM THE SALE ORDER, THE SELLER SHALL
IMMEDIATELY NOTIFY THE PURCHASER OF SUCH APPEAL OR STAY REQUEST AND SHALL
PROVIDE TO THE PURCHASER WITHIN ONE BUSINESS DAY A COPY OF THE RELATED NOTICE OF
APPEAL OR ORDER OF STAY OR APPLICATION FOR RECONSIDERATION.  THE SELLER SHALL
ALSO PROVIDE THE PURCHASER WITH WRITTEN NOTICE, (AND COPIES OF) ANY OTHER OR
FURTHER NOTICE OF APPEAL, MOTION OR APPLICATION FILED IN CONNECTION

 

21

--------------------------------------------------------------------------------


 


WITH ANY APPEAL FROM OR APPLICATION FOR RECONSIDERATION OF, EITHER OF SUCH
ORDERS AND ANY RELATED BRIEFS.

 

7.2.  Bankruptcy Notices.  The Seller shall notify the Purchaser and, as is
required by the Bankruptcy Code, all parties entitled to notice of all motions,
notices and orders required to consummate the transactions contemplated by this
Agreement, including the Sale Order, as modified by orders in respect of notice
which may be issued at any time and from time to time by the Bankruptcy Court.

 

7.3.  Bidding Procedures.  Promptly after execution of this Agreement, the
Seller shall file with the Bankruptcy Court a motion for approval of bidding
procedures acceptable to the Purchaser pursuant to which the Seller will
negotiate for higher and better bids for the Assets (the “Bidding Procedures”). 
Seller shall seek imposition of the following requirements:


 


(A)          THE INITIAL OVERBID SHALL BE AT LEAST $1,000,000 IN EXCESS OF THE
PURCHASE PRICE, AND ANY SUBSEQUENT BIDS SHALL BE, AT LEAST, IN INCREMENTS OF
$250,000;


 


(B)         ALL BIDDERS SHALL BE REQUIRED TO EXECUTE AND SUBMIT AN ASSET
PURCHASE AGREEMENT SUBSTANTIALLY SIMILAR TO, OR MORE FAVORABLE FROM THE SELLER’S
PERSPECTIVE THAN, THIS AGREEMENT, INCLUDING A REQUIREMENT FOR AN INITIAL DEPOSIT
OF $2,600,000, BUT WITHOUT THE REIMBURSEMENT OR BREAK-UP FEE PROVIDED FOR IN
SECTION 7.3(E);


 


(C)          PROVIDED THAT THE HIGHEST BIDDER, IF THE PURCHASER IS NOT THE
HIGHEST BIDDER, SHALL HAVE ENTERED INTO AN AGREEMENT WITH THE SELLER
SUBSTANTIALLY SIMILAR TO THE CONFIDENTIALITY AGREEMENT 2002 (INCLUDING
PROVISIONS SUBSTANTIALLY IDENTICAL TO SECTIONS 7 AND 11 THEREOF AND INCLUDING A
PROVISION THAT SUCH AGREEMENT WILL BE ASSIGNED TO THE PURCHASER IN THE EVENT
THAT THE PURCHASER CONSUMMATES THE CLOSING), THE SELLER MAY PROVIDE THE HIGHEST
BIDDER FOR A PERIOD OF 15 DAYS FOLLOWING THE DESIGNATION OF THE HIGHEST BIDDER
(THE “REVIEW PERIOD”) WITH CUSTOMER INFORMATION RELATING TO 10 CUSTOMERS
SELECTED BY THE SELLER.  THE SELLER SHALL SELECT ONLY CUSTOMERS WHO HAVE EACH
PREVIOUSLY ENTERED INTO A CONTRACT WITH THE SELLER FOR A TERM THAT EXTENDS FOR
AT LEAST ONE YEAR AFTER THE DATE OF DESIGNATION OF THE HIGHEST BIDDER.  IF, ON
OR PRIOR TO THE EXPIRATION OF THE REVIEW PERIOD, SUCH HIGHEST BIDDER DOES NOT
PROVIDE A WRITTEN TERMINATION NOTICE TO THE SELLER, THE SALE TO SUCH HIGHEST
BIDDER SHALL BE DEEMED AUTHORIZED BY THE BANKRUPTCY COURT, AND THIS AGREEMENT
SHALL AUTOMATICALLY TERMINATE UNLESS (I) THE PURCHASER, ON OR PRIOR TO THE
EXPIRATION OF THE REVIEW PERIOD, PROVIDES A WRITTEN REQUEST TO THE SELLER THAT
THIS AGREEMENT REMAIN IN EFFECT, AND (II) THE SELLER ACCEPTS SUCH REQUEST IN
WRITING, IN WHICH CASE THIS AGREEMENT SHALL REMAIN IN EFFECT AND THE PURCHASE
PRICE SHALL REMAIN THE SAME AS IT WAS PRIOR TO THE COMMENCEMENT OF THE BIDDING
PROCEDURES;


 


(D)         IF THE PURCHASER IS THE HIGHEST BIDDER THE SALE TO THE PURCHASER
SHALL BE DEEMED AUTHORIZED BY THE BANKRUPTCY COURT, AND THE PURCHASE PRICE SHALL
BE THE PURCHASER’S HIGHEST BID UNDER THE BIDDING PROCEDURES; AND


 


(E)          IF THE PURCHASER IS NOT THE HIGHEST BIDDER, AND THE SALE OF THE
ASSETS IS CONSUMMATED TO ANOTHER BUYER, AND PROVIDED ALSO THAT THE PURCHASER IS
NOT IN DEFAULT UNDER THIS AGREEMENT, PURCHASER SHALL BE REIMBURSED UP TO
$150,000 IN THE AGGREGATE OF

 

22

--------------------------------------------------------------------------------


 


THE PURCHASER’S DOCUMENTED REASONABLE DUE DILIGENCE FEES AND REASONABLE
OUT-OF-POCKET COSTS PAID TO THIRD PARTIES, INCLUDING REASONABLE LEGAL FEES AND
REASONABLE OUT-OF-POCKET COSTS OF NEGOTIATING AND FINALIZING THIS AGREEMENT, AND
PURCHASER SHALL BE PAID A BREAK-UP FEE OF $475,000.  THE AMOUNTS TO BE PAID TO
THE PURCHASER PURSUANT TO THIS SECTION 7.3(E) SHALL BE THE SOLE REMEDY OF THE
PURCHASER AGAINST THE SELLER IN CONNECTION WITH THE SALE OF THE ASSETS TO THE
HIGHEST BIDDER, AND THE SELLER SHALL NOT HAVE ANY OTHER OBLIGATION OR LIABILITY
TO THE PURCHASER IN RESPECT THEREOF.  ANY AMOUNTS OWED TO THE PURCHASER PURSUANT
TO THIS SECTION 7.3(E) SHALL BE PAYABLE AT THE CLOSING OF THE SALE OF THE ASSETS
TO THE HIGHEST BIDDER.

 

7.4.  Stand-By Bid.  If, on or prior to the expiration of the Review Period, the
Highest Bidder provides a written termination notice to the Seller, this
Agreement shall continue in effect and the Purchase Price shall remain the same,
except that if the Purchaser submitted any bid pursuant to Section 7.3(a) and
the Bidding Procedures, the Purchaser’s highest bid under the Bidding Procedures
shall be the Purchase Price.

 


ARTICLE VIII


 


INDEMNIFICATION

 

8.1.  Indemnification by Seller.  Subject to the other provisions of this
ARTICLE VIII, from and after the date hereof the Purchaser shall indemnify and
hold the Seller, its affiliates, officers, directors, shareholders, employees,
trustees, attorneys and representatives and each Person who controls the
Purchaser within the meaning of the Securities Exchange Act of 1934, harmless
from and against any and all losses, costs, expenses, liabilities, or legal
damages (including reasonable fees and disbursements of counsel) (collectively,
“Losses”) suffered by such persons arising out of or resulting from: (a) any
material inaccuracy or breach of any representation or warranty made by the
Seller in this Agreement, (b) the failure of the Seller to perform any covenant,
undertaking, agreement or other obligation of the Seller contained in this
Agreement and (c) any liability or obligation of the Seller, except for the
Assumed Liabilities.

 

8.2.  Indemnification by Purchaser.  Subject to the other provisions of this
ARTICLE VIII, from and after the date hereof the Purchaser shall indemnify and
hold the Seller, its affiliates, officers, directors, shareholders, employees,
trustees, attorneys and representatives and each Person who controls the Seller
within the meaning of the Securities Exchange Act of 1934, harmless from and
against any and all Losses suffered by such persons arising out of or resulting
from: (a) the breach of any representation or warranty made by the Purchaser in
this Agreement; (b) the failure of the Purchaser to perform any covenant or
obligation by the Purchaser contained in this Agreement; and (c) the failure of
the Purchaser to pay and perform any of the Assumed Liabilities.

 

8.3.  Procedure.  Each party entitled to be indemnified pursuant to Sections 8.1
and 8.2 (an “Indemnitee”) shall notify the indemnifying party (“Indemnitor”) in
writing of any action against such Indemnitee in respect of which the Indemnitor
is or may be obligated to provide indemnification pursuant to Sections 8.1 and
8.2 promptly after the receipt of notice of the commencement thereof.  The
omission of an Indemnitee so to notify the Indemnitor of any

 

23

--------------------------------------------------------------------------------


 

such action shall not relieve the Indemnitor from any liability which the
Indemnitor may have to such Indemnitee except to the extent the Indemnitor shall
have been materially prejudiced by the omission of such Indemnitee so to notify
the Indemnitor, pursuant to this Section 8.3.  In case any such action shall be
brought against any Indemnitee and it shall notify the Indemnitor of the
commencement thereof, the Indemnitor shall be entitled to participate therein
and, to the extent that the Indemnitor may wish, to assume the defense thereof,
with counsel reasonably satisfactory to such Indemnitee, and after notice from
the Indemnitor to such Indemnitee of its election so to assume the defense
thereof, the Indemnitor will not be liable to such Indemnitee Party under
Sections 8.1 and 8.2 for any legal or other expense subsequently incurred by
such Indemnitee in connection with the defense thereof nor for any settlement
thereof entered into without the consent of the Indemnitor; provided, however,
that (a) if the Indemnitor shall elect not to assume the defense of such claim
or action or (b) if the Indemnitee reasonably determines (i) that there may be a
conflict between the positions of the Indemnitor and of the Indemnitee in
defending such claim or action or (ii) that there may be legal defenses
available to such Indemnitee different from or in addition to those available to
the Indemnitor, then separate counsel for the Indemnitee shall be entitled to
participate in and conduct the defense, in the case of clause (i) above, or such
different defenses, in the case of clause (ii) above, and the Indemnitor shall
be liable for any reasonable legal or other expenses incurred by the Indemnitee
in connection with the defense; provided, however, that an Indemnitor shall not
be liable for the fees or expenses of more than one counsel to the Indemnitees
in connection with any one action or related actions in respect of which
indemnification is sought hereunder.  The Indemnitor shall not settle or
compromise any action without the prior written consent of the Indemnitee,
unless (x) such settlement does not impose any restrictions or limitations on
the assets or operations of the business of such Indemnitee, (y) all relief
provided is paid or satisfied in full by the Indemnitor or an affiliate thereof,
and (z) there is no finding or admission of any violation of law or the rights
of any Person other than the claiming party by any Indemnitee.

 


ARTICLE IX


 


CONDITIONS TO THE PURCHASER’S OBLIGATIONS

 

The obligation of the Purchaser under this Agreement to consummate the Closing
is subject to the satisfaction, on or before the Closing, of each of the
following conditions, unless  waived in writing by the Purchaser:

 

9.1.  Representations and Warranties.  The representations and warranties of the
Seller contained in this Agreement shall be true and correct in all respects (in
the case of any representation or warranty qualified as to materiality) or in
all material respects (in the case of any representation or warranty not so
qualified) at and as of the Closing Date with the same effect as though such
representations and warranties were made at and as of the Closing Date, except
(a) for changes expressly contemplated by this Agreement and (b) that
representations and warranties given as of a specific date or time shall be true
and correct in all respects (in case of any representation or warranty qualified
as to materiality) or in all material respects (in the case of any
representation or warranty not so qualified) as of such date or time.  If the
Purchaser has Knowledge of a breach that would constitute a basis for not
closing, but the Purchaser

 

24

--------------------------------------------------------------------------------


 

nevertheless elects to consummate the Closing, such election shall constitute a
waiver of such breach and a release of any right to damages from the Seller in
respect thereof.

 

9.2.  Performance.  The Seller shall have performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing, and shall have
provided to the Purchaser such evidence of Seller’s performance and compliance
as the Purchaser may reasonably request, including evidence that the Essential
Services will continue to be supplied following the Closing as provided in
Section 6.4.

 

9.3.  No Injunction.  There shall not be any statute, rule or regulation,
enjoining or prohibiting the consummation of the Closing and no court of
competent jurisdiction shall have issued, and there shall not have been
commenced and be continuing any action by any Governmental Entity seeking, any
order, decree or ruling enjoining or prohibiting the consummation of the
Closing.

 

9.4.  Governmental Authorizations and Regulatory Requirements.  All
authorizations, consents, orders and approvals of Governmental Entities
(including the Regulatory Requirements) and of the Bankruptcy Court necessary
for the consummation of the transactions contemplated by this Agreement shall
have been obtained, except for such authorizations, consents, orders and
approvals as to which the failure to obtain the same would not cause a Seller
Material Adverse Effect.  For purposes of this Section 9.4, the failure to
obtain the approval of the public utility commission (or equivalent agency) of a
state, which approval is required in order to transfer the portion of the
Business conducted in such state, shall be deemed to be a Seller Material
Adverse Effect.

 

9.5.  Material Adverse Change.  There shall not have occurred, between the date
hereof and the Closing Date, a change in the Business or the Assets that has
resulted in a Seller Material Adverse Effect.

 

9.6.  Bankruptcy Court Approval.  The Bankruptcy Orders shall have been entered
by the Bankruptcy Court and such orders shall not have been stayed, modified,
reversed or amended in any manner adverse to the Purchaser; and the Seller shall
have received from the Bankruptcy Court all other orders, approvals and consents
required to transfer the Assets and the Assumed Liabilities and to consummate
the transactions contemplated by this Agreement, and the Purchaser shall have
received evidence thereof satisfactory to the Purchaser and its counsel.

 

9.7.  Certificates.  The Seller shall have furnished the Purchaser with a
certificate of an officer of the Seller to the effect that the conditions set
forth in Sections 9.1 and 9.2 hereof have been satisfied.

 

25

--------------------------------------------------------------------------------


 


ARTICLE X


 


CONDITIONS TO THE SELLER’S OBLIGATIONS

 

The obligations of the Seller under this Agreement to consummate the Closing are
subject to the satisfaction, on or before the Closing, of each of the following
conditions, unless  waived in writing by the Seller:

 

10.1.  Representations and Warranties.  The representations and warranties of
the Purchaser contained in this Agreement shall be true and correct in all
respects (in the case of any representation or warranty qualified as to
materiality) or in all material respects (in the case of any representation or
warranty not so qualified) at and as of the Closing Date with the same effect as
though such representations and warranties were made at and as of the Closing
Date, except (a) for changes expressly contemplated by this Agreement and (b)
that representations and warranties given as of a specific date or time, which
shall be true and correct in all respects (in the case of any representation or
warranty qualified as to materiality) or in all material respects (in the case
of any representation or warranty not so qualified) as of such date or time.

 

10.2.  Performance.  The Purchaser shall have performed and complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing.

 

10.3.  No Injunction.  There shall not be any statute, rule or regulations,
enjoining or prohibiting the consummation of the Closing and no court of
competent jurisdiction shall have issued, and there shall not have commenced and
be continuing any action by any Governmental Entity seeking, any order, decree
or ruling enjoining or prohibiting the consummation of the Closing.

 

10.4.  Governmental Authorizations.  All authorizations, consents, orders and
approvals of Governmental Entities and of the Bankruptcy Court necessary for the
consummation of the transactions contemplated by this Agreement shall have been
obtained.  For purposes of this Section 10.4, the failure to obtain the approval
of the public utility commission (or equivalent agency) of a state, which
approval is required in order to transfer the portion of the Business conducted
in such state, shall be deemed to be a Purchaser Material Adverse Effect.

 

10.5.  Certificates.  The Purchaser shall have furnished the Seller with a
certificate of an officer of the Purchaser to the effect that the conditions set
forth in Sections 10.1 and 10.2 hereof have been satisfied.

 

10.6.  Order Approving Bidding Procedures.  The Bankruptcy Court shall have
entered an order scheduling the Bankruptcy Auction and the hearing on the Sale
and approving the Bidding Procedures.

 

10.7.  Bankruptcy Court Approval.  The Bankruptcy Orders shall have been entered
by the Bankruptcy Court and such orders shall not have been stayed, modified,
reversed or amended; and the Seller shall have received from the Bankruptcy
Court all other orders, approvals and consents required to transfer the Assets
and the Assumed Liabilities and to

 

26

--------------------------------------------------------------------------------


 

consummate the transactions contemplated by this Agreement, and the Seller shall
have received evidence thereof satisfactory to the Seller and its counsel.

 


ARTICLE XI


 


TERMINATION AND ABANDONMENT

 

11.1.  Methods of Termination.  This Agreement shall automatically terminate
under the circumstances set forth in Section 7.3(c) or in the event the
consummation of the sale of the Assets to the Highest Bidder, and may also be
terminated as follows:


 


(A)          BY MUTUAL WRITTEN AGREEMENT OF THE SELLER AND THE PURCHASER, PRIOR
TO THE CLOSING DATE;


 


(B)         IF WRITTEN NOTICE IS PROVIDED AS SET FORTH IN SECTION 6.2;


 


(C)          AT THE TIME BEFORE THE CLOSING, BY THE PURCHASER IF ANY OF THE
CONDITIONS SET FORTH IN ARTICLE IX SHALL HAVE BECOME INCAPABLE OF FULFILLMENT OR
CURE AND SHALL NOT HAVE BEEN WAIVED BY THE PURCHASER, PROVIDED THAT THE
PURCHASER IS NOT THEN IN BREACH OF THIS AGREEMENT, AND PROVIDED, FURTHER, THAT
THE PURCHASER SHALL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY REASON OF
ANY ALLEGED FAILURE OF THE SELLER TO COMPLY WITH THE PROVISIONS OF SECTIONS 6.1
OR 6.3 UNLESS SUCH BREACH IS MATERIAL AND IS NOT CURED WITHIN FIVE DAYS AFTER
THE PURCHASER SHALL HAVE DELIVERED THE SELLER NOTICE THEREOF;


 


(D)         AT ANY TIME BEFORE THE CLOSING, BY THE SELLER IF ANY OF THE
CONDITIONS SET FORTH IN ARTICLE X SHALL HAVE BECOME INCAPABLE OF FULFILLMENT OR
CURE AND SHALL NOT HAVE BEEN WAIVED BY THE SELLER, PROVIDED THAT THE SELLER IS
NOT THEN IN BREACH OF THIS AGREEMENT;


 


(E)          AT ANY TIME AFTER THE TERMINATION DATE BY EITHER PARTY IF THE
CLOSING FAILS TO OCCUR ON OR BEFORE SUCH DATE, UNLESS SUCH FAILURE IS DUE TO THE
ACTION OR INACTION OF, OR BREACH OF THIS AGREEMENT BY, SUCH PARTY;


 


(F)            AT ANY TIME BEFORE THE CLOSING BY THE SELLER IN THE EVENT THAT
THERE HAS BEEN A PURCHASER MATERIAL ADVERSE EFFECT; OR


 


(G)         AT ANY TIME FOLLOWING THE NINETIETH DAY FROM THE DATE HEREOF, BY
EITHER PARTY IF BY SUCH DATE THE SALE ORDER HAS NOT BEEN ENTERED.

 

11.2.  Effect of Termination.  If this Agreement is terminated under Section
11.1, written notice thereof shall forthwith be given to the other party and
this Agreement shall thereafter become void and have no further force and effect
and, except for those provisions that expressly survive the termination of this
Agreement, all further obligations of the Seller, and the Purchaser, to each
other under this Agreement shall terminate without further obligation or
liability of either of the foregoing to the other, except that:

 

27

--------------------------------------------------------------------------------


 


(A)          EACH PARTY SHALL RETURN ALL DOCUMENTS, WORKPAPERS AND OTHER
MATERIAL OF ANY OTHER PARTY RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, WHETHER SO OBTAINED BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT,
TO THE PARTY FURNISHING THE SAME;


 


(B)         UPON TERMINATION OF THIS AGREEMENT, THE DEPOSIT SHALL BE PROMPTLY
RETURNED TO THE PURCHASER PURSUANT TO THE TERMS OF THE ESCROW AGREEMENT; UNLESS
(I) THE SELLER SHALL HAVE TERMINATED THIS AGREEMENT PURSUANT TO SECTION 11.1(D)
AS A RESULT OF A MATERIAL BREACH BY THE PURCHASER OF THE TERMS HEREOF AND THE
FAILURE OF THE PURCHASER TO CURE SUCH BREACH WITHIN FIVE DAYS AFTER NOTICE
THEREOF, OR (II) THE PURCHASER SHALL HAVE TERMINATED OR PURPORTED TO TERMINATE
THIS AGREEMENT FOR ANY REASON NOT EXPRESSLY PERMITTED IN SECTION 11.1 (IN ANY
EVENT SPECIFIED IN SUBSECTIONS (I) OR (II) OF THIS SECTION 11.2(B), THE DEPOSIT
SHALL BE FORFEITED BY THE PURCHASER AND SHALL BE DELIVERED TO THE SELLER
PURSUANT TO THE TERMS OF THE ESCROW AGREEMENT);


 


(C)          THE CONFIDENTIALITY AGREEMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT; AND


 


(D)         THIS SECTION 11.2 WILL SURVIVE ANY TERMINATION OF THIS AGREEMENT.

 


ARTICLE XII


 


MISCELLANEOUS

 

12.1.  Notices.  Any notice, request, demand or other communication required or
permitted under this Agreement shall be in writing and shall be delivered
personally or sent by certified mail, return receipt requested, postage prepaid,
or sent by prepaid overnight courier to the parties at the addresses set forth
below their names below (or at such other addresses as shall be specified by the
parties by like notice).

 

If to the Seller:

 

With a copy to:

 

 

 

RSL COM U.S.A., Inc.

 

LeBoeuf, Lamb, Greene & MacRae, L.L.P.

1001 Brinton Road

 

125 West 55th Street

Pittsburgh, Pennsylvania  15221

 

New York, New York  10019

Attention:  General Counsel

 

Attention:  Angela Somers, Esq.

 

 

 

 

 

And to:

 

 

 

 

 

Stroock & Stroock & Lavan LLP

 

 

180 Maiden Lane

 

 

New York, New York 10038

 

 

Attention:  Robin Keller, Esq.

 

28

--------------------------------------------------------------------------------


 

If to the Purchaser:

 

With a copy to:

 

 

 

Counsel Springwell Communications LLC

 

Robinson Silverman Pearce Aronsohn & Berman LLP

One Landmark Square

 

1290 Avenue of the Americas

Stamford, Connecticut  06901

 

New York, New York  10104

Attention: Samuel Shimer

 

Attention: Mark S. Lichtenstein

 

Such notices, requests, demands, and other communications shall be deemed given:


 


(A)          IN THE CASE OF PERSONAL DELIVERY, WHEN ACTUALLY RECEIVED,


 


(B)         IN THE CASE OF DELIVERY BY OVERNIGHT SERVICE WITH GUARANTEED NEXT
DAY DELIVERY, THE NEXT DAY OR THE DAY DESIGNATED FOR DELIVERY, OR


 


(C)          IN THE CASE OF CERTIFIED MAIL, FIVE DAYS AFTER DEPOSIT IN THE
MAILS.

 

12.2  Survival.  The statements, certifications, representations and warranties
made hereby by the parties to this Agreement, and their respective covenants,
agreements and obligations to be performed pursuant to the terms hereof, shall
survive for a period of 90 days from the Closing Date (the “Survival Period”),
except to the extent a party in good faith gives written notice to the other
party specifying the precise nature of any breach thereof on or before the end
of the Survival Period; provided, however, that nothing herein contained shall
modify or be construed to modify in any respect whatsoever or limit in duration
any covenant, agreement or obligation to be performed by any party hereto after
the date hereof pursuant to the provisions of this Agreement.

 

12.3.  Entire Agreement.  This Agreement, the exhibits and schedules hereto, and
the Confidentiality Agreements contain every obligation and understanding among
the parties relating to the subject matter hereof and merge all prior
discussions, negotiations and agreements, if any, between them, and none of the
parties shall be bound by any representations, warranties, covenants, or other
understandings, other than as expressly provided or referred to herein.  The
Confidentiality Agreements shall continue to remain in full force and effect in
accordance with their terms.

 

12.4.  Assignment.  This Agreement may not be assigned by any party without the
written consent of the other party, such consent not to be unreasonably
withheld, provided that (a) the Purchaser may assign its rights under this
Agreement, without the consent of the Seller, to WorldxChange, (b) the assigning
party shall remain jointly and severally liable with such assignee for its
obligations hereunder and (c) that the Purchaser may not assign this Agreement
either to an affiliate of the Purchaser unable to make the representations in
Section 5.4 or if such assignment would cause delay in securing the Regulatory
Requirements.  Any assignee of the Purchaser shall be deemed to be the Purchaser
hereunder.  Subject to the preceding sentences, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

29

--------------------------------------------------------------------------------


 

12.5.  Waiver and Amendment.  Any representation, warranty, covenant, term or
condition of this Agreement which may legally be waived, may be waived, or the
time of performance hereof extended, at any time by the party hereto entitled to
the benefit hereof, and any term, condition or covenant hereof may be amended by
the parties hereto at any time.  Any such waiver, extension or amendment shall
be evidenced by an instrument in writing executed on behalf of the appropriate
party by a person who has been authorized by such party to execute waivers,
extensions or amendments on its behalf.  No waiver by any party hereto, whether
express or implied, of its rights under any provision of this Agreement shall
constitute a waiver of such party’s rights under such provisions at any other
time or a waiver of such party’s rights under any other provision of this
Agreement.  No failure by any party hereto to take any action against any breach
of this Agreement or default by another party shall constitute a waiver of the
former party’s right to enforce any provision of this Agreement or to take
action against such breach or default or any subsequent breach or default by
such other party.

 

12.6.  Books and Records.  From and after the Closing Date, the Purchaser shall
provide the Seller with such information as may be reasonably requested for all
periods prior to the Closing Date to enable the Seller to prepare Tax returns
and financial and other reports and the Seller shall, on reasonable notice to
the Purchaser, have access during normal business hours to the books and records
included in the Assets for all periods prior to the Closing Date and may make
copies and extracts from such books and records, for all reasonable business and
Tax purposes.

 

12.7.  No Third Party Beneficiary.  Except as provided in ARTICLE VIII, nothing
expressed or implied in this Agreement is intended, or shall be construed, to
confer upon or give any Person other than the parties hereto and their
respective successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.

 

12.8.  Severability.  In the event that any one or more of the provisions
contained in this Agreement shall be declared invalid, void or unenforceable,
the remainder of the provisions of this Agreement shall remain in full force and
effect, and such invalid, void or unenforceable provision shall be interpreted
as closely as possible to the manner in which it was written.

 

12.9.  Expenses.  Each party agrees to pay, without right of reimbursement from
the other party, the costs incurred by it incident to the performance of its
obligations under this Agreement and the consummation of the transactions
contemplated hereby, including costs incident to the preparation of this
Agreement, and the fees and disbursements of counsel, accountants and
consultants employed by such party in connection herewith.  Any payments for
sales, transfer or other taxes or fees applicable to the conveyance and transfer
to the Purchaser of the Assets arising as a result of the transactions
contemplated by this Agreement shall be borne by the Purchaser.  The provisions
of this Section 12.9 shall survive any termination of this Agreement.

 

12.10.  Announcements.  Except with respect to the notice of the Sale required
in connection with the obtaining of Bankruptcy Court approval of the transaction
contemplated hereunder and the entry of the Sale Order related thereto, all
press releases, notices to customers and suppliers and other announcements prior
to the Closing Date with respect to this Agreement

 

30

--------------------------------------------------------------------------------


 

and the transactions contemplated by this Agreement shall be approved in writing
by Purchaser and Seller prior to the issuance thereof; provided that any party
may make any public disclosure it believes in good faith is required by law or
regulation (in which case the disclosing party shall advise the other party in
writing prior to making such disclosure and provide such other party an
opportunity to review and comment on the proposed disclosure).

 

12.11.  Headings.  Article titles and headings to sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.  The schedules referred
to herein shall be construed with and as an integral part of this Agreement to
the same extent as if they were set forth verbatim herein.  Any matter disclosed
pursuant to any section of the schedules hereto shall not be deemed an admission
or representation of the Seller as to the materiality of the item so disclosed. 
Any matter disclosed in any section of the schedules hereto shall be deemed
disclosed with respect to all sections of the schedules hereto.  The
specification of any dollar amount in the representations or warranties
contained in this Agreement or the inclusion of any specific item in any
schedules hereto is not intended to imply that such amounts, or higher or lower
amounts, or the items so included or other items, are or are not material, and
neither party shall use the fact of the setting of such amounts or the inclusion
of any such item in any dispute or controversy between the parties as to whether
any obligation, item or matter not described herein or included in a schedule is
or is not material for purposes of this Agreement.

 

12.12.  Remedies Cumulative; Specific Performance.  The rights and remedies of
the parties hereto shall be cumulative (and not alternative).  The parties to
this Agreement agree that, in the event of any breach or threatened breach by
any party to this Agreement of any covenant, obligation or other provision set
forth herein for the benefit of any other party to this Agreement, such other
party shall be entitled (in addition to any other remedy that may be available
to it) to seek (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.

 

12.13.  Governing Law; Jurisdiction.  This Agreement has been entered into and
shall be construed and enforced in accordance with the laws of the State of New
York without reference to the choice of law or conflicts of law principles
thereof that would require the application of the law of a jurisdiction other
than of such State.  The parties agree that any action, proceeding or claim it
commences against any other party pursuant to this Agreement shall be brought
exclusively in the Bankruptcy Court; provided, that if the Bankruptcy Court is
unwilling or unable to hear any such action, proceeding or claim, then the
courts of the State of New York, sitting in New York County, and the federal
courts of the United States sitting in the City, County and State of New York
shall have exclusive jurisdiction over such action, proceeding or claim.

 

12.14.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

12.15.  Disclosures.  Any disclosure on a schedule shall be deemed disclosure
under all schedules.  Disclosure of any matter on a schedule shall not
constitute an expression of

 

31

--------------------------------------------------------------------------------


 

a view that such matter is material or is required to be disclosed pursuant to
this Agreement.  To the extent that any representation or warranty set forth
herein is qualified by the materiality of the matters to which the
representation or warranty relates, the inclusion of any matter on a schedule
does not constitute a determination by the Seller that any such matter is
material.

 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

COUNSEL SPRINGWELL
COMMUNICATIONS LLC

 

RSL COM U.S.A., INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

Mufit Cinali, Managing Director

 

 

Michael Marino, President

 

32

--------------------------------------------------------------------------------